Exhibit 10.2

 

PURCHASE AND SALE AGREEMENT

 

by and between

 

BENTLEY-SIMONSON, INC.,

 

a Nevada corporation

 

AS SELLER

 

AND

 

PLAINS EXPLORATION & PRODUCTION COMPANY

 

a Delaware corporation

 

AS BUYER

 

DATED

 

March 11, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1. - SELECTED DEFINITIONS    1 ARTICLE 2. - PURCHASE AND SALE    2
            2.1.    The Properties    2             2.2.    Excluded Assets    4
ARTICLE 3. - PURCHASE PRICE AND PAYMENT    5             3.1.    Purchase Price
   5             3.2.    Performance Deposit    5             3.3.    Final
Settlement/Purchase Price Adjustments    6 ARTICLE 4. - REPRESENTATIONS OF
SELLER    8             4.1.    Existence    8             4.2.    Authorization
and Enforceability    8             4.3.    Power    8             4.4.   
Brokers    9             4.5.    Foreign Person    9             4.6.   
Conflicts    9             4.7.    Bankruptcy    9             4.8.   
Litigation and Claims    9             4.9.    Approvals and Preferential Rights
   9             4.10.    Seller’s Title    9             4.11.    Compliance
with Law and Permits    9             4.12.    Environmental Compliance    10
            4.13.    Knowledge    11             4.14.    Restating Reps and
Warranties    11 ARTICLE 5. - REPRESENTATIONS OF BUYER    12             5.1.   
Existence    12             5.2.    Authorization and Enforceability    12
            5.3.    Power    12             5.4.    Brokers    12
            5.5.    Conflicts    12             5.6.    Bankruptcy    13
            5.7.    Experienced And Knowledgeable Buyer    13             5.8.
   Litigation and Claims    13             5.9.    Restated Reps and Warranties
   13 ARTICLE 6. - ACCESS TO INFORMATION AND INSPECTIONS    13             6.1.
   Title Files    13             6.2.    Other Files    14             6.3.   
Buyer’s Confidentiality Obligations    14             6.4.    Inspections    14

 

i



--------------------------------------------------------------------------------

ARTICLE 7. - DISCLAIMER OF WARRANTIES    14             7.1.    Information
Provided    14             7.2.    Regulatory Status    15             7.3.   
No Warranties    15             7.4.    Buyer Inspection    16             7.5.
   Prior Operations    17 ARTICLE 8. - TITLE MATTERS    17             8.1.   
Selected Definitions Regarding Title Matters    17             8.2.    Notice of
Title Defect    20             8.3.    Remedies for Title Defects    20 ARTICLE
9. - PREFERENTIAL PURCHASE RIGHTS AND CONSENTS    21             9.1.    Actions
and Consents    21 ARTICLE 10. - ENVIRONMENTAL MATTERS AND OTHER ADJUSTMENTS   
22             10.1.    Phase I Environmental Assessment    22             10.2.
   Phase II Environmental Assessment    22             10.3.    Environmental
Defect Notice    23             10.4.    Seller’s Right To Terminate    24
            10.5.    Limitations    24             10.6.    Environmental Laws
   24 ARTICLE 11. - GENERAL COVENANTS OF SELLER    25             11.1.   
Access to Records and Employees    25             11.2.    Covenants of Seller
Pending Closing    25             11.3.    Limitations on Seller’s Covenants
Pending Closing    26 ARTICLE 12. - COVENANTS OF BUYER    27             12.1.
   Return of Data    27             12.2.    Indemnity Regarding Access    27
ARTICLE 13. - CLOSING CONDITIONS    27             13.1.    Seller’s Closing
Conditions    27             13.2.    Buyer’s Closing Conditions    28 ARTICLE
14. - CLOSING    28             14.1.    Closing    28             14.2.   
Seller’s Closing Obligations    29             14.3.    Buyer’s Closing
Obligations    29             14.4.    Joint Closing Obligations    30 ARTICLE
15. - ADDITIONAL CLOSING OBLIGATIONS    30             15.1.    Suspended Funds
   30             15.2.    Receipts and Credits    30             15.3.    Signs
   30             15.4.    Records    31             15.5.    Letters-in-Lieu   
31             15.6.    Bond    31             15.7.    Certain Post Closing
Actions    32

 

ii



--------------------------------------------------------------------------------

ARTICLE 16. - CASUALTY LOSS AND CONDEMNATION    32 ARTICLE 17. - DEFAULT AND
REMEDIES    32             17.1.    Seller’s Remedies    32             17.2.   
Buyer’s Remedies    33             17.3.    Effect of Termination    33 ARTICLE
18. - ASSUMPTION OF OBLIGATIONS; INDEMNIFICATION; RELEASE; LIABILITY LIMITATIONS
   34             18.1.    Selected Definitions Regarding Indemnification and
Release    34             18.2.    Assumptions of Contracts    34
            18.3.    Imbalances    34             18.4.    Seller’s Indemnity   
35             18.5.    Buyer’s General Indemnity    36             18.6.   
Buyer’s Environmental Indemnity; Environmental Release    36             18.7.
   Application of Indemnity Obligations    38             18.8.    Buyer’s
Plugging Liability    38             18.9.    Indemnification Procedures    39
            18.10.    Assignment of Indemnity    39             18.11.   
General Release of Seller    39             18.12.    Liability Limitations   
40 ARTICLE 19. - ARBITRATION    41             19.1.    Selection of Arbitrators
   41             19.2.    Determination    42             19.3.    Decision
Binding    42 ARTICLE 20. - MISCELLANEOUS    43             20.1.    Amendment
   43             20.2.    Interpretation; Construction    43             20.3.
   Entire Agreement    43             20.4.    Survival    43             20.5.
   Severability    43             20.6.    Public Announcements    44
            20.7.    Filing and Recording of Assignments    44             20.8.
   Further Assurances and Records    44             20.9.    Notices    44
            20.10.    No Guarantee of Operations    46             20.11.   
Incidental Expenses    46             20.12.    Antitrust Laws    46
            20.13.    Waiver    46             20.14.    Binding Effect;
Assignment    46             20.15.    Taxes    47             20.16.    Audits
   47             20.17.    Governing Law    47

 

iii



--------------------------------------------------------------------------------

            20.18.

   Time is of Essence    48

            20.19.

   Exhibits and Schedules    48

            20.20.

   Counterparts; Fax Signatures    48

            20.21.

   Limited Liability    48

            20.22.

   Consents and Approvals    48

            20.23.

   Cumulative Remedies    49

            20.24.

   Mutual Cooperation    49

            20.25.

   Back-Up Offers    49

            20.26.

   Attorneys’ Fees, Costs and Expenses    49

 

 

iv



--------------------------------------------------------------------------------

EXHIBITS

 

List of Leases and Servitudes Being Conveyed

   Exhibit “A”

List of Wells and Interests Being Conveyed

   Exhibit “A-1”

Assignment, Bill of Sale and Conveyance and Corporation Grant Deed

   Exhibit “B”

Certificate of Non-Foreign Status

   Exhibit “C”

Confidentiality and Non-Interference Agreement

   Exhibit “D”

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

Contracts

   Schedule 2.1(c)

Gas Access Agreements

   Schedule 2.1(d)

Excluded Assets

   Schedule 2.2

Allocated Values

   Schedule 3.1

Litigation

   Schedule 4.8

Preferential Rights

   Schedule 4.9

Liens

   Schedule 4.10

Environmental Compliance

   Schedule 4.12

Proposals

   Schedule 4.14

Drilling

   Schedule 4.14(a)

P&A Information

   Schedule 4.14(b)

Allocated Values Agreed After Signing

   Schedule 8.1(a)

 

vi



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement dated as of March 11, 2005, is by and between
BENTLEY-SIMONSON, INC., a Nevada corporation, (“Seller”) and PLAINS EXPLORATION
& PRODUCTION COMPANY, a Delaware corporation (“Buyer”).

 

In consideration of the mutual covenants and agreements contained herein, the
benefits to be derived by each party hereunder (either Seller or Buyer, as the
case may be, are hereinafter referred to as “Party” and collectively as
“Parties”), and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Buyer agree as follows:

 

ARTICLE 1. - SELECTED DEFINITIONS

 

1.1 “Agreement” shall mean this Purchase and Sale Agreement between Seller and
Buyer.

 

1.2 “Property” or “Properties” shall be as defined in Article 2.1.

 

1.3 “Casualty Loss” shall mean any (a) destruction by fire or any other casualty
of all or any portion of the Properties, (b) taking in condemnation or under the
right of eminent domain of all or any portion of the Properties (or the pending
or threatening of any proceedings for such purposes), in each case between the
date of this Agreement and Closing.

 

1.4 “Casualty Loss Amount” shall mean, with respect to each Casualty Loss, the
aggregate diminution in value of the Properties arising out of such Casualty
Loss less all sums paid to Seller and its affiliates by third parties by reason
of such Casualty Loss.

 

1.5 “Closing Date” shall be as defined in Article 14.1.

 

1.6 “Contracts” shall mean all contracts and contractual rights, obligations,
and interests, including all farmout and farmin agreements, operating
agreements, operating rights, production sales and purchase contracts, asset
purchase contracts with related indemnity provisions, saltwater disposal
agreements, gas gathering or transportation agreements, surface leases,
equipment leases, division and transfer orders, and other contracts or
agreements, in each case to which Buyer is party and covering or affecting any
or all of the Properties.

 

1.7 “date of this Agreement” shall mean the date first written above.

 

1.8 “Effective Time” shall mean the time described in Article 2.1.

 

1.9 “Excluded Assets” shall be as defined in Article 2.2.

 

1.10 “Hydrocarbons” shall mean crude oil, natural gas, casinghead gas,
condensate, sulphur, natural gas liquids, drip liquids and other liquid or
gaseous hydrocarbons (whether processed or not), and shall also refer to all
other minerals of every kind and character which may be covered by or included
in the Properties.

 

1



--------------------------------------------------------------------------------

1.11 “Inventory Hydrocarbons” shall mean all merchantable oil and condensate
produced from or attributable to the Leases prior to the Effective Time which
have not been sold by Seller and are in storage tanks at the Effective Time and
also all crude oil and kobe oil produced from or attributable to the Leases that
is in flow lines, shipping lines or tanks at the Effective Time.

 

1.12 “Leases” shall mean the oil, gas and mineral leases described on Exhibit
“A” attached hereto and the leasehold estates created thereby and mineral
interests in the lands described on Exhibit “A” attached hereto.

 

1.13 “Minimal Defect” shall mean any Title Defect (or group of related Title
Defects) or Environmental Defect (or group of related Environmental Defects) or
Casualty Loss Amount (or group of related Casualty Loss Amounts) with a value
(determined in accordance with this Agreement) of less than $100,000.

 

1.14 “Oil and Gas Properties” shall mean all leasehold interests, fee mineral
interests, operating rights or surface ownership rights in the Leases.

 

1.15 “Performance Deposit” shall be as defined in Article 3.2.

 

1.16 “Purchase Price” shall be as defined in Article 3.1.

 

1.17 “Well” or “Wells” shall mean all wellbores and borings, both abandoned and
unabandoned, located on the Oil and Gas Properties, whether producing, operating
or shut-in, and whether known or unknown to Seller, including oil wells, gas
wells, injection wells, disposal wells and water wells.

 

ARTICLE 2. - PURCHASE AND SALE

 

2.1. The Properties.

 

Subject to the terms and conditions of this Agreement, Seller agrees to sell and
convey to Buyer, and Buyer agrees to purchase from Seller, but effective as of
7:00 a.m. Pacific Time, March 1, 2005 (or at such earlier time mutually agreed
to by the Parties) (the “Effective Time”), all of Seller’s right, title, and
interest in and to the following:

 

(a) The Leases and the lands covered thereby (collectively, the “Land”),
together with corresponding interests in and to all the property and rights
incident thereto, including all rights in any pooled or unitized acreage by
virtue of the Land being a part thereof, all production from the pool or unit
allocated to any such Land, and all interests in any Wells within the pool or
unit associated with the Land;

 

(b) Each Well located on the Land;

 

(c) To the extent transferable by Seller without material restriction under
applicable law or third-party agreements (and without Seller paying any funds or
other consideration), all Contracts listed on Schedule 2.1(c);

 

2



--------------------------------------------------------------------------------

(d) All gas access agreements as listed on Schedule 2.1(d);

 

(e) All Hydrocarbons produced on or after the Effective Time attributable to
Seller’s interest in the Properties, together with all proceeds from or of such
Hydrocarbons;

 

(f) All of the following described real and personal property:

 

(i) The rights, interests and estates created under those certain servitudes,
easements, rights-of-way, privileges, franchises, prescriptions, licenses,
leases, permits or other rights described in Exhibit “A”, attached hereto and
made a part hereof, together with any amendments, renewals, extensions,
supplements, modifications or other agreements related thereto, and further
together with any other servitudes, easements, rights-of-way, privileges,
prescriptions, franchises, licenses, permits or other rights (whether presently
existing or hereafter created and whether now owned or hereafter acquired by
operation of law or otherwise) used, held for use in connection with, or in any
way related to the Gathering Systems (as herein defined), or pipelines
transporting gas or natural gas liquids to, from or between Gathering Systems
(the rights, interests and estates described in this Article 2.1(f)(i) are
herein collectively called the “Servitudes”);

 

(ii) All pipes, valves, gauges, meters, metering stations, and other measuring
equipment, regulators, extractors, tubing, pipelines, pipe connectors, valves,
fuel lines, flow lines, gathering lines, tanks, storage facilities, compressors,
dehydration units, dehydrators, drips, absorbers, separators, buildings,
improvements, fittings, materials, power lines, telephone and telegraph lines,
and other improvements, facilities, fixtures or personal property (whether now
owned or hereafter acquired by operation of law or otherwise) located on or
under the Servitudes, or in or otherwise related to the Lands (the properties,
rights and interests described in this Article 2.1(f)(ii) are herein
collectively called the “Gathering Systems”);

 

(iii) All improvements, fixtures, and other real or personal property located on
or under, or which in any way relate to, the Servitudes or the Gathering
Systems, whether now owned or hereafter acquired by operation of law or
otherwise;

 

(g) The Records as defined in Article 15.4 hereof;

 

(h) (i) All trade credits, accounts receivable, notes receivable and other
receivables attributable to the Property with respect to any period of time on
or after the Effective Time; (ii) all deposits, cash, checks in process of
collection, cash equivalents and funds attributable to the Property with respect
to any period of time on or after the Effective Time; and (iii) all proceeds,
benefits, income or revenues accruing (and any security or other deposits made)
with respect to the Property on or after the Effective Time;

 

(i) Except to the extent the same were used to calculate any Casualty Loss
Amount that caused a reduction in the Purchase Price, all claims and causes of
action of Seller arising from acts, omissions or events, or damage to or
destruction of the Properties, occurring on or after the Effective Time;

 

3



--------------------------------------------------------------------------------

(j) Except to the extent the same were used to calculate any Casualty Loss
Amount that caused a reduction in the Purchase Price, all rights, titles, claims
and interests of Seller relating to the Properties on or after the Effective
Time (i) under any policy or agreement of insurance or indemnity; (ii) under any
bond; or (iii) to any insurance or condemnation proceeds or awards;

 

(k) Claims of Seller for refund of or loss carry forwards with respect to
production, windfall profit, severance, ad valorem or any other taxes
attributable to any period on or after the Effective Time;

 

(l) All amounts due or payable to Seller as adjustments or refunds under any
contracts or agreements (including take-or-pay claims) affecting the Properties,
respecting any period on or after the Effective Time; and

 

(m) All Inventory Hydrocarbons.

 

All of the above real and personal properties, rights, titles and interests
described in subparagraphs (a) through (m) above, as further described in
Exhibit “A” attached hereto, but excluding the Excluded Assets, are hereinafter
collectively called the “Properties” or, individually, a “Property”.

 

2.2. Excluded Assets.

 

Seller specifically excludes from this transaction all reservations and
exceptions listed as such in Exhibit “A” and the following (all such
reservations and exceptions listed on Exhibit “A”, all items listed on Schedule
2.2 and all of the exclusions listed in subsections 2.2(a) through 2.2(q) below
are collectively referred to herein as the “Excluded Assets”):

 

(a) all vehicles and other transportation equipment, furniture, office supplies
and equipment, telephones and radio or other telecommunications systems, tools,
store stock, spare parts, and equipment, and any other assets not specifically
used in connection with the operation of the Properties;

 

(b) the pipelines, fixtures, equipment, and interests in land listed on Schedule
2.2;

 

(c) vehicles, boats, tools, pulling machines, and other equipment and material
temporarily located on the Property and not specifically used in connection with
the operation of the Properties;

 

(d) (i) all trade credits, accounts receivable, notes receivable and other
receivables attributable to Seller’s interest in the Properties with respect to
any period of time prior to the Effective Time; (ii) all deposits, cash, checks
in process of collection, cash equivalents and funds attributable to Seller’s
interest in the Properties with respect to any period of time prior to the
Effective Time; and (iii) all proceeds, benefits, income or revenues accruing
(and any security of other deposits made) with respect to the Properties prior
to the Effective Time;

 

(e) all corporate, financial, and tax records of Seller not related to the
Properties;

 

4



--------------------------------------------------------------------------------

(f) all claims and causes of action of Seller arising from acts, omissions or
events, or damage to or destruction of the Properties occurring (i) before the
Effective Time or (ii) to the extent the same were used to calculate any
Casualty Loss Amount that caused a reduction in the Purchase Price, on or after
the Effective Time;

 

(g) all rights, titles, claims and interests of Seller relating to the
Properties (i) under any policy or agreement of insurance or indemnity; (ii)
under any bond; or (iii) to any insurance or condemnation proceeds or awards, in
any such case (x) before the Effective Time or (y) to the extent the same were
used to calculate any Casualty Loss Amount that caused a reduction in the
Purchase Price, on or after the Effective Time,

 

(h) all Hydrocarbons produced from or attributable to the Properties with
respect to all periods prior to the Effective Time, together with all proceeds
from or of such Hydrocarbons, except the Inventory Hydrocarbons;

 

(i) claims of Seller for refund of or loss carry forwards with respect to
production, windfall profit, severance, ad valorem or any other taxes
attributable to any period prior to the Effective Time, or income or franchise
taxes;

 

(j) all amounts due or payable to Seller as adjustments or refunds under any
contracts or agreements (including take-or-pay claims) affecting the Properties,
respecting any period prior to the Effective Time;

 

(k) all amounts due or payable to Seller as adjustments to insurance premiums
related to the Properties with respect to any period prior to the Effective
Time;

 

(l) all proceeds, benefits, income or revenues accruing (and any security or
other deposits made) with respect to the Properties, and all accounts receivable
attributable to the Properties, prior to the Effective Time;

 

(m) all of Seller’s intellectual property, including proprietary computer
software, patents, trade secrets, copyrights, names, marks and logos; and

 

(n) any item listed on Schedule 2.2.

 

ARTICLE 3. - PURCHASE PRICE AND PAYMENT

 

3.1. Purchase Price.

 

Subject to adjustment as set forth below, the “Purchase Price” for the
Properties shall be One Hundred Nineteen Million ($119,000,000) in U. S.
dollars, allocated among the Properties as provided in Schedule 3.1.

 

3.2. Performance Deposit.

 

No later than 5:00 p.m. Central Time on Monday, March 14, Buyer shall deliver to
a California branch of Wells Fargo Bank (the “Escrow Agent”) pursuant to an
escrow agreement reasonably agreed to by the parties, a “Performance Deposit”
equal to $7,500,000. The

 

5



--------------------------------------------------------------------------------

Performance Deposit shall be applied to the Purchase Price to be paid at Closing
or may be returned to Buyer or delivered to Seller in accordance with the terms
of this Agreement. If Buyer has not delivered the Performance Deposit in
accordance with the first sentence of this Article 3.2, Seller may immediately
terminate this Agreement.

 

3.3. Final Settlement/Purchase Price Adjustments.

 

Within one hundred and twenty (120) days after Closing, Seller shall prepare in
good faith and in accordance with GAAP and provide to Buyer, for Buyer’s
concurrence, an accounting, including all necessary calculations, (the “Final
Settlement Statement”) of the actual amounts of Seller’s and Buyer’s Credits for
the adjustment set out in this Article 3.3. Within thirty (30) days after
receipt of such statement from Seller, Buyer shall deliver to Seller a written
report containing all changes with explanations therefor that Buyer proposes be
made to such statement, it being agreed that Buyer’s failure to deliver such
report to Seller within such time period shall constitute acceptance by Buyer of
Seller’s statement. Except for the changes raised by Buyer in its written
report, no additional changes to the statement provided by Seller shall be
considered by the Parties. If Buyer has timely delivered such written report,
the Parties shall then undertake to agree on the items in dispute and the
adjusted Purchase Price no later than thirty (30) days after the receipt by
Seller of Buyer’s statement of proposed changes. The Parties shall attempt to
resolve any disagreements on a commercially reasonable efforts basis. In the
event such disagreements cannot be resolved, the matter shall be submitted to
arbitration by either Party pursuant to the provisions of Article 19 hereof.
Following the determination of the adjusted Purchase Price pursuant to this
Article 3.3, Seller or Buyer, as the case may be, shall make payment required
within five (5) business days after such final determination, together with
interest on such amount from the Closing at the interest rate reported by the
Wall Street Journal on the Closing Date as the prime rate. Buyer will prepare
any information reasonably requested by Seller in order for Seller to prepare
such statement or verify Buyer’s written report.

 

The Purchase Price shall be adjusted as follows:

 

(a) The Purchase Price shall be adjusted upward by the following (“Seller’s
Credits”):

 

(1) the value of (i) all Seller’s share of Inventory Hydrocarbons, such value to
be based upon the prevailing market value according to the STUSCO/Buena Vista
posting for crude oil in effect as of the Effective Time adjusted for grade and
gravity, less taxes and transportation fees deducted by the purchaser of such
oil, such oil to be measured at the Effective Time by the operators of the
Properties; and (ii) all of Seller’s unsold inventory of gas plant products, if
any, attributable to the Leases at the Effective Time valued in the same manner
as if such products had been sold under the contract then in existence between
Seller and the purchaser of such products or, if there is no such contract,
valued in the same manner as if said products had been sold at the STUSCO/Buena
Vista posted price for said products;

 

(2) the amount of all production expenses and operating expenses incurred by
Seller on the Properties plus a sum of $100,000 for each month to cover overhead
fees, all from the Effective Time until Closing (prorated for any partial
month);

 

6



--------------------------------------------------------------------------------

(3) if the Closing occurs after May 1, 2005, the amount of interest accrued on
the Purchase Price (less the amount of the Performance Deposit) paid to Seller
and after making any and all upward and downward adjustments to the Purchase
Price that are to be made pursuant to this Agreement other than the adjustment
for accrued interest pursuant to this Article 3.3(a)(3)) from May 1, 2005 until
the Closing at the interest rate equal to the Prime Rate (as such rate is
published in the Wall Street Journal on the Closing Date) and with such interest
compounded daily on the basis of a 365 day year.

 

(4) an amount equal to the sum of any upward adjustments expressly provided for
elsewhere for in this Agreement; and

 

(5) any other amount agreed upon by Seller and Buyer in writing prior to
Closing.

 

(b) The Purchase Price shall be adjusted downward by the following (“Buyer’s
Credits”):

 

(1) the total proceeds (net of royalties and other burdens) of all Hydrocarbons
sold by the Seller after the Effective Time, all of which are attributable to
the Properties, and any other amounts received by the Seller with respect to the
ownership or operation of the Properties after the Effective Time, but excepting
interest income;

 

(2) the amount of all unpaid ad valorem, property, production, excise, severance
and similar taxes and assessments (but not including income taxes), which taxes
and assessments become due and payable or accrue to the Properties prior to the
Effective Time, which amount shall, where possible, be computed based upon the
tax rate and values applicable to the tax period in question; otherwise, the
amount of the adjustment under this paragraph shall be computed based upon such
taxes assessed against the applicable portion of the Properties for the
immediately preceding tax period just ended;

 

(3) an amount equal to the sum of any downward adjustments expressly provided
for elsewhere in this Agreement; and

 

(4) any other amount agreed upon by Seller and Buyer in writing prior to
Closing.

 

(c) Seller shall prepare in good faith and deliver to Buyer, at least five (5)
business days prior to Closing, Seller’s estimate of the adjusted Purchase Price
to be paid at Closing, together with a preliminary statement setting forth
Seller’s estimate of the amount of each adjustment to the Purchase Price to be
made pursuant to this Article 3.3. The Purchase Price to be paid by Buyer at
closing shall be the adjusted Purchase Price as shall be set forth on the
aforementioned Seller’s estimate of the adjusted Purchase Price.

 

7



--------------------------------------------------------------------------------

ARTICLE 4. - REPRESENTATIONS OF SELLER

 

4.1. Existence.

 

Seller is a corporation duly organized, validly existing and in good standing
under the laws of the State of Nevada, and is duly qualified to do business and
is in good standing in each State in which the Properties are located and in
each other State in which its business requires it to be qualified.

 

4.2. Authorization and Enforceability.

 

Seller has all power and authority necessary to enter into this Agreement and to
perform all its obligations hereunder. This Agreement has been duly executed and
delivered on its behalf, and at the Closing all documents and instruments
required hereunder to be executed and delivered by Seller will have been duly
executed and delivered by Seller. The execution and delivery of this Agreement
and all other documents and instruments required hereunder to be executed and
delivered by Seller, and the consummation of the transactions contemplated
hereby, as of the Closing Date shall have been duly authorized by all necessary
corporate action on the part of Seller. As of the Closing Date, Seller shall
have obtained all third party consents and authorizations that Seller is
required to obtain in order to consummate the transactions contemplated hereby;
provided, however, that types of third party consents or authorizations
(including consents or authorizations from private parties, governmental
authorities or regulatory authorities) that in the oil and gas industry are
normally or customarily obtained after the closing for the type of asset
purchase transaction set forth in this Agreement may be obtained after the
Closing and that Seller will (and, as applicable, will cause its affiliates to)
use commercially reasonable efforts and cooperate with Buyer to obtain such
consents and authorizations after the Closing. This Agreement does, and all such
other documents and instruments shall, constitute legal, valid, and binding
obligations of Seller enforceable in accordance with their respective terms,
except to the extent enforceability may be affected by bankruptcy,
reorganization, insolvency, moratorium or other laws affecting creditors’ rights
generally and limitations on the availability of equitable remedies.

 

4.3. Power.

 

To Seller’s knowledge and subject to preferential purchase rights and
restrictions on assignment of the type typically found in the oil and gas
industry, and to rights to consent by, required notices to, and filings with or
actions by other governmental entities, Seller’s execution, delivery, and
performance of this Agreement and the transactions contemplated hereby will not:
(i) violate or conflict with any provision of its certificate of incorporation,
by-laws, or other governing documents; (ii) result in the breach of any material
term or material condition of, or constitute a default or cause the acceleration
of any material obligation under any agreement or instrument to which it is a
party or by which it is bound or constitute the happening of an event or
condition upon which any other party to such contract or agreement may exercise
any right or option which will materially and adversely affect Seller’s ability
to perform its obligations hereunder; (iii) result in a violation of or conflict
with any applicable judgment, decree, order, award, writ, injunction, permit,
law, rule or regulation; or (iv) result in the creation or imposition of any
lien, burden or other encumbrance of any kind on any of the Properties.

 

8



--------------------------------------------------------------------------------

4.4. Brokers.

 

Seller has incurred no liability, contingent or otherwise, for broker’s or
finder’s fees in respect of this transaction, for which Buyer shall have any
responsibility whatsoever.

 

4.5. Foreign Person.

 

Seller is not a “foreign person” within the meaning of the Internal Revenue Code
of 1986, as amended (the “Code”), Section 1445 and 7701 (i.e. Seller is not a
nonresident alien, foreign corporation, foreign partnership, foreign trust, or
foreign estate as those terms are defined in the Code and any regulation
promulgated thereunder).

 

4.6. Intentionally omitted.

 

4.7. Bankruptcy.

 

There are no bankruptcy, reorganization, or arrangement proceedings pending
involving Seller as the debtor, being contemplated by Seller, or, to Seller’s
knowledge, threatened against Seller.

 

4.8. Litigation and Claims.

 

Except as set forth on Schedule 4.8, to Seller’s knowledge, there is neither any
claim, dispute, suit, action, investigation nor other proceeding pending before
any court or governmental agency against Seller or any of the Properties which
might diminish the value of or impede the operation of the Properties (other
than proceedings relating to the oil and gas industry generally and as to which
Seller is not a named party), or which challenges or pertains to the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby.

 

4.9. Approvals and Preferential Rights.

 

Except as identified on Schedule 4.9 for the respective Leases or Wells, there
are no enforceable preferential rights of purchase or consents to assign in
favor of third parties with respect to any of the Properties and no consents to
transfers thereof are required.

 

4.10. Seller’s Title.

 

Seller has Marketable Title to all of the Properties and Seller warrants
Marketable Title to the Properties by, through, and under Seller, but not
otherwise. Except as set forth on Schedule 4.10, none of the Property is subject
to a lien, burden or other encumbrance of any kind securing indebtedness
(including obligations under sale-leaseback transactions).

 

4.11. Compliance with Law and Permits.

 

To Seller’s knowledge, the Properties currently are operated, and Seller and the
Properties are, in compliance with the provisions and requirements of all laws,
rules, regulations, ordinances, orders, decisions and decrees of all
governmental authorities having jurisdiction with respect to the Properties or
the ownership and operation thereof. To Seller’s knowledge, all necessary
governmental permits, licenses and other authorizations with regard to the
ownership or operation of the Properties have been obtained and maintained in
effect.

 

9



--------------------------------------------------------------------------------

4.12. Environmental Compliance.

 

To Seller’s knowledge, except as set forth on Schedule 4.12, there is no
Contamination in, under, upon or emanating from any of the Properties that would
reasonably be expected to result in a violation of any Environmental Laws or in
a remediation, removal, response, restoration, abatement, investigative or
monitoring obligation, other than violations or obligations that would not
reasonably be expected to have a material adverse effect on the ownership or
operation of the Properties.

 

4.13. The Contracts.

 

Schedule 2.1(c) lists all of the material Contracts. With respect to each Lease
and each Contract, (1) such contract is in full force and effect, and (2) no
party thereto is in breach of, or has repudiated, such contract (and no event
has occurred that, with notice or lapse of time, would constitute a breach of
such contract). All payments, including all delay rentals, royalties, shut-in
royalties, payments and calls owing under the Leases and the Contracts have been
and are being paid timely. Schedule 2.1(c) identifies each Lease and Contract to
which an affiliate of Seller is party. No portion of the Seller’s interest in
any of the Properties is subject to any tax partnership.

 

4.14. Proposals.

 

Except as set forth in Schedule 4.14, no proposals are currently outstanding to
drill additional wells, to deepen, plug back, or rework existing wells, to
conduct other operations for which consent is required under the applicable
operating agreement, to abandon any wells on the Properties or to conduct any
other operations other than the normal operation of existing wells on the
Properties. With respect to the joint, unit or other operating agreements
relating to the Properties: (a) except as disclosed on Schedule 4.14, there are
no outstanding calls or payments under authorities for expenditures; (b) Seller
has listed on Schedule 4.14 the status of all material operations by less than
all parties to the extent that such has an effect upon Seller’s interests in the
Properties; and (c) except as disclosed on Schedule 4.14, there are no
operations under the operating agreements with respect to which Seller has
become a non-consenting party

 

4.15. Operator Matters.

 

Except proceeds attributable to interests being held in suspense in accordance
with prudent industry practice, all proceeds of production which Seller is
disbursing or is required to disburse to third parties have been and are being
accounted for under appropriate division orders, transfer orders or similar
documents signed by or otherwise clearly binding on the parties receiving such
proceeds and reflecting as to each party the decimal interest of such party.

 

4.16. Environmental Disclosure.

 

To Seller’s knowledge, Seller has disclosed all violations of Environmental Laws
with respect to the Properties to Buyer.

 

10



--------------------------------------------------------------------------------

4.17. Taxes.

 

All ad valorem, property, production, excise, severance, windfall profit and
similar taxes and assessments payable with respect to the Properties and based
on or measured by the ownership of property or the production or removal of
Hydrocarbons or the receipt of proceeds therefrom have been timely paid in all
respects.

 

4.18. Wells.

 

(a) Except as disclosed on Schedule 4.18(a), to Seller’s knowledge, (i) all of
the wells included in the Properties have been drilled, completed and operated
within the boundaries of the Leases or the Properties or within the limits
otherwise permitted by contract, pooling or unit agreement, and by law and in
compliance with all applicable rules, regulations, permits, judgments, orders
and decrees of any court or the federal and state regulatory authorities having
jurisdiction thereof.

 

(b) To Seller’s knowledge, Schedule 4.18(b) discloses all Wells that have not
been plugged and abandoned. To Seller’s knowledge, none of the Wells have AFEs
outstanding with respect to, or otherwise require (pursuant to applicable law or
regulations or good industry practices), plugging and abandoning. All wells
located on the Properties that were plugged and abandoned by Seller were plugged
and abandoned in accordance with applicable law and regulations and good
industry practices. To Seller’s knowledge, all wells located on the Properties
that were not plugged and abandoned by Seller were plugged and abandoned in
accordance with applicable law and regulations and good industry practices.

 

4.19. Full Disclosure.

 

To Seller’s knowledge, no representation, statement or information contained in
this Agreement (including the Schedules and Exhibits attached hereto) contains
any untrue statement of a material fact or omits or will omit any material fact
necessary to make the information contained therein not misleading.

 

4.20. Knowledge.

 

As used in these representations and other provisions in this Agreement, the
phrase “to Seller’s knowledge,” or other similar language which qualifies a
statement as to the knowledge of Seller, means the actual present knowledge of
Clifton Simonson, Ted Bentley, Jim Bentley, Petter Romming, Randy Horne and
Chuck Rodems, without any duty of investigation or inquiry. Buyer and Seller
expressly agree that in no event will any representation or other statement
qualified, to Seller’s knowledge, give rise to any implication or presumption
that a specific inquiry or any inquiry has been made by any director, officer,
agent or employee of Seller to confirm or negate the matter being represented;
and Buyer acknowledges that any such representation will be based solely on the
actual present knowledge of such persons.

 

4.21. Restating Reps and Warranties.

 

The representations and warranties of Seller set forth in this Agreement shall
be deemed to be remade and restated by Seller on and as of the Closing Date.

 

11



--------------------------------------------------------------------------------

ARTICLE 5. - REPRESENTATIONS OF BUYER

 

5.1. Existence.

 

Buyer is a corporation duly organized, validly existing, and in good standing
under the laws of the State of Delaware, and is duly qualified to do business
and is in good standing in each State in which the Properties are located and in
each other State in which its business requires it to be qualified.

 

5.2. Authorization and Enforceability.

 

Buyer has all power and authority necessary to enter into this Agreement and to
perform all its obligations hereunder. This Agreement has been duly executed and
delivered on its behalf, and at the Closing all documents and instruments
required hereunder to be executed and delivered by Buyer will have been duly
executed and delivered by Buyer. The execution and delivery of this Agreement
and all other documents and instruments required hereunder to be executed and
delivered by Buyer, and the consummation of the transactions contemplated
hereby, as of the Closing Date shall have been duly authorized by all necessary
corporate action on the part of Buyer and no further authorization is required
by any law, statute, regulation, court order or judgment applicable to Buyer.
This Agreement does, and all such other documents and instruments shall,
constitute legal, valid, and binding obligations of Buyer enforceable in
accordance with their respective terms, except to the extent enforceability may
be affected by bankruptcy, reorganization, insolvency, moratorium or other laws
affecting creditors’ rights generally and limitations on the availability of
equitable remedies.

 

5.3. Power.

 

Subject to rights to consents by, required notices to, and filings with or
actions by other governmental entities, Buyer’s execution, delivery, and
performance of this Agreement and the transactions contemplated hereby will not:
(i) violate or conflict with any provision of its certification of
incorporation, by-laws or other governing documents; (ii) result in the breach
of any term or condition of, or constitute a default or cause the acceleration
of any obligation under any material agreement or instrument to which it is a
party or by which it is bound or constitute the happening of an event or
condition upon which any other party to such contract or agreement may exercise
any right or option which will materially and adversely affect Buyer’s ability
to perform its obligations hereunder; or (iii) result in a violation of or a
conflict with any applicable judgment, decree, order, award, writ, injunction,
permit, law, rule or regulation.

 

5.4. Brokers.

 

Buyer has incurred no liability, contingent or otherwise, for broker’s or
finder’s fees in respect of this transaction, for which Seller shall have any
responsibility whatsoever.

 

5.5. Intentionally omitted.

 

 

12



--------------------------------------------------------------------------------

5.6. Bankruptcy.

 

There are no bankruptcy, reorganization or receivership proceedings pending
involving Buyer as the debtor, being contemplated by Buyer, or, to Buyer’s
knowledge, threatened against Buyer.

 

5.7. Experienced And Knowledgeable Buyer.

 

Buyer is a highly experienced and knowledgeable investor and operator in the oil
and gas business. Prior to entering into this Agreement, Buyer was advised by
and has relied solely on its own expertise and legal, tax, reservoir
engineering, and other professional counsel concerning this Agreement, the
Properties and the value thereof. Buyer (i) has such knowledge and experience in
business, financial, and oil and gas matters that it is capable of evaluating
the merits and risks of entering into and of carrying out its obligations in
connection with the acquisition of the properties in the manner contemplated
herein; (ii) has received to date all information concerning the Properties and
such other information relating to this Agreement which it requested; and (iii)
is able to bear the economic risk of its investment in the Properties for an
indefinite period of time. Further, Buyer acknowledges that Seller is relying
upon the representations contained in this Article 5.7 and that absent such
representations that the proposed sale to Buyer would not be entered into and
this Agreement would not be executed and delivered by Seller.

 

5.8. Litigation and Claims.

 

There is neither any claim, dispute, suit, action, investigation or other
proceeding pending before any court or governmental agency, nor to Buyer’s
knowledge, threatened, against Buyer which challenges or pertains to the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.

 

5.9. Restated Reps and Warranties.

 

The representations and warranties of Buyer set forth in this Agreement shall be
deemed to be remade and restated by Buyer on and as of the Closing Date.

 

ARTICLE 6. - ACCESS TO INFORMATION AND INSPECTIONS

 

6.1. Title Files.

 

Promptly after the execution of this Agreement and until the Closing Date,
Seller shall permit Buyer and its representatives at reasonable times during
normal business hours to examine, in Seller’s offices or one or more other
locations designated by Seller, all abstracts of title, title opinions, title
files, ownership maps, lease files, assignments, division orders, payout
statements and agreements pertaining to the Properties as requested by Buyer,
insofar as the same may now be in existence and in the possession of Seller.
Seller makes no warranty of any kind as to the information so supplied, and
Buyer agrees that any conclusions drawn therefrom are the result of its own
independent review and judgment. Seller shall provide Buyer with access to true
and complete copies (including all amendments, supplements and other
modifications) of all of the Contracts and all of the Leases.

 

 

13



--------------------------------------------------------------------------------

6.2. Other Files.

 

Promptly after the execution of this Agreement and until the Closing Date,
Seller shall permit Buyer and its representatives at reasonable times during
normal business hours to examine, in Seller’s offices or one or more other
locations designated by Seller, all production, well, regulatory, engineering,
seismic, geological, geophysical and geochemical information, and accounting
information relevant to the Properties (and Seller’s interest therein), insofar
as the same may be in existence and in the possession of Seller, excepting,
without limitation: (i) economic evaluations; (ii) reserve reports; (iii) any
such information that is subject to attorney/client, work product or other legal
privilege; and (iv) any such information, the disclosure of which is restricted
or prohibited by third party agreement(s) specifically identified to Buyer
(which Seller shall use commercially reasonable efforts to attempt to have
waived for Buyer’s benefit). No warranty of any kind is made by Seller as to the
information so supplied, and Buyer agrees that any conclusions drawn therefrom
are the result of its own independent review and judgment.

 

6.3. Buyer’s Confidentiality Obligations.

 

All information furnished or disclosed to Buyer pursuant hereto is subject to
that certain Confidentiality and Non-Interference Agreement by and between
Seller and Buyer, a copy of which is attached as Exhibit “D” hereto (the
“CNIA”).

 

6.4. Inspections.

 

Promptly after the execution of this Agreement and until Closing, Seller,
subject to any necessary third-party operator approval, shall permit Buyer and
its representatives at reasonable times and at their sole risk, cost and
expense, to conduct reasonable inspections of the Properties, subject to Article
10 hereof and the following notice and escort requirements. Buyer must provide
Seller at least 24 hours prior notice before Buyer or any of its representatives
may enter or inspect any of the Properties. Neither Buyer nor any of its
representatives may enter or inspect any of the Properties without an escort
provided by Seller. Seller, in its sole discretion, may waive the advance notice
or escort requirements.

 

ARTICLE 7. - DISCLAIMER OF WARRANTIES

 

7.1. Information Provided.

 

All of the information, documents, data, statistics, summaries, electronic
transmissions and facsimiles furnished by or on behalf of Seller herewith or
hereunder are furnished or will be furnished for Buyer’s use at Buyer’s sole
risk. All such information has been compiled or prepared by Seller based upon
its files and records and Seller believes that such information is correct, but
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ARTICLE 4, SELLER MAKES NO
REPRESENTATION, EXPRESS OR IMPLIED, AS TO THE ACCURACY, CORRECTNESS,
COMPLETENESS, OR ADEQUACY OF SAME AND DOES NOT WARRANT OR GUARANTEE SUCH
INFORMATION IN ANY WAY. SELLER HAS MADE NO WARRANTIES OR REPRESENTATIONS
CONCERNING THE CONDITION OF THE “PROPERTIES”, PRODUCTION RATES, RECOMPLETION
OPPORTUNITIES, DECLINE RATES, GEOLOGICAL OR GEOPHYSICAL DATA OR INTERPRETATIONS,
THE QUALITY, QUANTITY OR RECOVERABILITY OF ANY HYDROCARBON

 

14



--------------------------------------------------------------------------------

RESERVES, ANY PRODUCT PRICING ASSUMPTIONS, THE ABILITY TO SELL OR MARKET ANY
HYDROCARBONS AFTER CLOSING, OR THE PRESENT OR FUTURE VALUE OF THE ANTICIPATED
INCOME, EXPENSES, OR PROFITS, IF ANY, TO BE DERIVED FROM THE “PROPERTIES.” BUYER
IS RESPONSIBLE FOR MAKING SUCH INDEPENDENT INVESTIGATION AND EVALUATION OF THE
“PROPERTIES” AS BUYER SHALL DEEM APPROPRIATE, REALIZING THAT SELLER DOES NOT
ASSUME AND SHALL HAVE NO LIABILITY TO BUYER OR ANY OTHER PARTY FOR ANY RELIANCE
WHICH MAY BE PLACED ON ANY OF THE INFORMATION, DOCUMENTS, DATA, STATISTICS,
SUMMARIES, ELECTRONIC TRANSMISSIONS OR FACSIMILES FURNISHED TO BUYER.
SPECIFICALLY, BUT WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
DESCRIPTION OF “LEASES” INCLUDED IN THE “PROPERTIES”, THE ACREAGE PURPORTED TO
BE COVERED THEREBY, DEPTH LIMITATIONS (IF ANY), ROYALTY AND OTHER BURDENS
AFFECTING SAME, AND QUANTUM OF INTEREST HAVE BEEN DERIVED STRICTLY FROM SELLER’S
RECORDS AND SELLER HAS NOT UNDERTAKEN ANY EXAMINATION OF TITLE TO VERIFY SAME.
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, SELLER DOES NOT WARRANT TITLE TO
THE “PROPERTIES” AND BUYER SHOULD THEREFORE UNDERTAKE SUCH TITLE EXAMINATION AS
IT DEEMS APPROPRIATE PRIOR TO THE “NOTIFICATION DEADLINE” (AS DEFINED IN ARTICLE
8.2) AND THE END OF THE “EXAMINATION PERIOD” (AS DEFINED IN ARTICLE 10.1).

 

7.2. Regulatory Status.

 

OTHER THAN AS EXPRESSLY SET FORTH ELSEWHERE IN THIS AGREEMENT, SELLER MAKES NO
WARRANTY OR REPRESENTATION WHATSOEVER AS TO THE REGULATORY STATUS OF THE
“PROPERTIES”, AND BUYER SHOULD SATISFY ITSELF AS TO SUCH MATTERS PRIOR TO THE
END OF THE “EXAMINATION PERIOD” (AS DEFINED IN ARTICLE 10.1).

 

7.3. No Warranties.

 

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN AND AS TO THE SPECIAL WARRANTY OF
TITLE EXPRESSLY CONTAINED IN THE ASSIGNMENT, CONVEYANCE OF THE “PROPERTIES” WILL
BE MADE WITHOUT WARRANTIES OR COVENANTS, EXPRESS OR IMPLIED IN FACT OR IN LAW,
AS TO TITLE, MERCHANTABILITY, DURABILITY, USE, OPERATION, FITNESS FOR ANY
PARTICULAR PURPOSE, CONDITION, SAFETY OF THE PROPERTIES, COMPLIANCE WITH
REGULATORY AND ENVIRONMENTAL REQUIREMENTS OR OTHERWISE. SELLER HEREBY DISCLAIMS
ANY AND ALL, AND MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, OF
ANY KIND TO BUYER INCLUDING WARRANTIES RELATING TO THE PHYSICAL CONDITION OF ANY
OF THE “PROPERTIES” OR (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN) RELATING
TO TITLE, MERCHANTIBILITY, DURABILITY, USE, OPERATION, FITNESS FOR ANY
PARTICULAR PURPOSE, SAFETY OR COMPLIANCE WITH REGULATORY OR ENVIRONMENTAL
REQUIREMENTS.

 

15



--------------------------------------------------------------------------------

7.4. Buyer Inspection.

 

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, BUYER HEREBY ACCEPTS THE
“PROPERTIES” ASSIGNED AND CONVEYED HEREIN (INCLUDING ALL WELLS, PERSONAL
PROPERTY AND EQUIPMENT) “AS IS, WHERE IS” AND “WITH ALL FAULTS”, INCLUDING THE
ENVIRONMENTAL CONDITION OF THE PROPERTIES.

 

BUYER COVENANTS, REPRESENTS AND WARRANTS THAT (i) BUYER HAS INSPECTED OR WILL
INSPECT THE “PROPERTIES”, AND IMPROVEMENTS ON THE “PROPERTIES”, IF ANY, AND ALL
MATTERS RELATING THERETO WHICH BUYER DESIRES; (ii) NEITHER SELLER NOR ANYONE ON
SELLER’S BEHALF HAS MADE, OR IS MAKING, ANY WARRANTIES OR REPRESENTATIONS
RESPECTING THE “PROPERTIES” OTHER THAN THOSE EXPRESSLY SET FORTH IN THIS
AGREEMENT; (iii) BUYER IS RELYING SOLELY ON (A) BUYER’S OWN INVESTIGATION OF THE
“PROPERTIES” AND ALL MATTERS PERTAINING THERETO, INCLUDING THE ENVIRONMENTAL
CONDITION OF THE “PROPERTIES” AND (B) THOSE WARRANTIES AND REPRESENTATIONS OF
SELLER EXPRESSLY SET FORTH IN THIS AGREEMENT; AND (iv) EXCEPT AS EXPRESSLY SET
FORTH HEREIN, BUYER IS PURCHASING THE “PROPERTIES” “AS IS.”

 

BUYER REPRESENTS AND WARRANTS THAT IT IS HIGHLY EXPERIENCED IN THE BUSINESS OF
EVALUATING, PURCHASING AND OPERATING PROPERTIES AND EQUIPMENT OF THE TYPE TO BE
SOLD TO BUYER PURSUANT TO THIS AGREEMENT AND THAT BUYER AND ITS REPRESENTATIVES
HAVE SUFFICIENT KNOWLEDGE, ABILITIES AND EXPERIENCE TO FULLY INVESTIGATE AND
EVALUATE THE “PROPERTIES” (INCLUDING THEIR CONDITION AND ECONOMIC VALUE).

 

EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, BUYER ACKNOWLEDGES THAT SELLER
MAKES NO, AND EXPRESSLY DISCLAIMS ANY, WARRANTIES OR REPRESENTATIONS CONCERNING
THE ACCURACY, CORRECTNESS, COMPLETENESS OR ADEQUACY OF ANY OF THE INFORMATION,
DOCUMENTS, DATA, STATISTICS, SUMMARIES, ELECTRONIC TRANSMISSIONS AND FACSIMILES
FURNISHED BY OR ON BEHALF OF SELLER TO BUYER OR ANY OF ITS REPRESENTATIVES.

 

FURTHER, BUYER ACKNOWLEDGES AND AGREES THAT, NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, IN NO EVENT SHALL SELLER BE LIABLE FOR ANY SPECIAL,
INDIRECT OR CONSEQUENTIAL DAMAGES, INCLUDING CLAIMS FOR LOSS OF USE, RENTS,
ANTICIPATED PROFIT OR BUSINESS OPPORTUNITY, OR BUSINESS INTERRUPTION, DIMINUTION
IN VALUE, OR MENTAL OR EMOTIONAL DISTRESS OR FEAR OF INJURY OR DISEASE.

 

BUYER’S INITIALS: _______

  SELLER’S INITIALS: _______

 

16



--------------------------------------------------------------------------------

7.5. Prior Operations.

 

Some or all of the Properties may contain asbestos or naturally occurring
radioactive material (hereinafter referred to as “NORM”). In this regard, Buyer
expressly understands that NORM may affix or attach itself to the inside of
Wells, materials and equipment as scale, or in other forms, and that said Wells,
materials and equipment located on the Properties or included therein may
contain NORM and that NORM-containing material may be buried or otherwise
disposed of on the Properties. Buyer also expressly understands that special
procedures may be required for the remediation, removal, transportation and
disposal of asbestos and NORM from the Properties where it may be found, and
Buyer, after Closing, assumes all responsibility and liability for or in
connection with assessment, remediation, removal, transportation, and disposal
of any asbestos and NORM and associated activities in accordance with all rules,
regulations and requirements of governmental agencies.

 

ARTICLE 8. - TITLE MATTERS

 

8.1. Selected Definitions Regarding Title Matters.

 

For purposes hereof, the terms set forth below shall have the meanings assigned
thereto.

 

(a) “Allocated Value” shall mean the dollar amount allocated to each Property as
set forth on Schedule 3.1; provided, however, that if the value of a particular
Property is not set forth on Schedule 3.1, the Parties shall, within five (5)
business days after the date of this Agreement, determine by mutual written
agreement the Allocated Value for any and all such Properties for which an
Allocated Value is not set forth on Schedule 3.1 and such additional agreed upon
Allocated Value(s) shall be attached hereto as Schedule 8.1(a) and incorporated
herein by this reference. The Allocated Value for each Property has been, or
will be, reviewed and agreed to by the Parties and represents or will represent,
as the case may be, the Parties’ good faith allocation of the value of the
Properties.

 

(b) “Marketable Title” means, as to the Leases, such title held of record by
Seller that (a) entitles Seller and will entitle Buyer, after Closing, to own
and receive and retain, without suspension, reduction or termination, payment of
revenues for not less than the net revenue interest shown on Exhibit “A-1” of
all oil and gas produced, saved and marketed from or attributable to the Well(s)
or unit indicated through the plugging, abandonment and salvage of such Wells;
(b) obligates Seller, and will obligate Buyer after Closing, to bear the costs
and expenses relating to the maintenance, development and operation of such Well
or unit through the plugging, abandonment and salvage of such Well(s) in an
amount not greater than the working interest of Seller set forth in Exhibit
“A-1” (unless Seller’s net revenue interest therein is proportionately
increased); and (c) renders the Properties free and clear of any liens, burdens
or encumbrances of any kind or character other than Permitted Encumbrances.

 

(c) “Title Defect” shall mean any matter which causes Seller to not have
Marketable Title to any of the Properties as of the Closing Date. Title Defect
does not include (a) a lien or encumbrance in the form of a judgment secured by
a supersedeas bond or other security approved by the court issuing the order;
(b) the expiration of a Lease or Leases between the Effective Time and the
Closing Date in accordance with its terms and not due to any action or inaction
by Seller (or any of its affiliates), or (c) Permitted Encumbrances.

 

17



--------------------------------------------------------------------------------

(d) “Title Defect Property” shall mean any Lease or portion thereof burdened by
a Title Defect.

 

(e) “Permitted Encumbrances” shall mean any of the following matters:

 

(i) materialman’s, mechanic’s, repairman’s, employee’s, contractor’s,
operator’s, tax, and other similar liens or charges arising in the ordinary
course of business for obligations that are not delinquent and that will be paid
and discharged in the ordinary course of business or, if delinquent, that are
being contested in good faith by appropriate action;

 

(ii) any liens or security interests created by law or reserved with respect to
the Properties for royalty, bonus, rental, other payment obligations under the
Leases or created to secure compliance with the terms of the Leases;

 

(iii) rights reserved to or vested in any governmental, quasi-governmental or
regulatory authority to in any way control or regulate any of the Properties
(including any units or Wells sold to Buyer pursuant to this Agreement) and all
applicable laws, rules, regulations and orders of such authorities so long as
the same do not (a) decrease Seller’s NRI below the NRI shown in Exhibit “A-1”
or increase Seller’s WI shown in Exhibit “A-1” without at least a proportionate
increase in Seller’s NRI or (b) create any liens on any of such units or Wells;

 

(iv) to the extent any of the following do not materially interfere with the
operation of the portion of the Properties burdened thereby (as such operations
are conducted by Seller in the ordinary course of its business as of the
Effective Time): (a) easements, rights-of-way, servitudes, permits, surface
leases and other rights in respect of surface operations, pipelines, grazing,
hunting, fishing, logging, canals, ditches, reservoirs or the like, and (b)
easements for streets, alleys, highways, pipelines, telephone lines, power
lines, railways and other similar rights-of-way, on, over or in respect to
property owned or leased by Seller or over which Seller owns rights-of-way,
easements, permits or licenses;

 

(v) all lessors’ royalties, overriding royalties, carried interest, production
payments, reversionary interests and other burdens on or deductions from the
proceeds of production if the net cumulative effect of such burdens or
deductions does not reduce the net revenue interest (NRI) of Seller in any Well
affected thereby as reflected in Exhibit “A-1”;

 

(vi) any contingent production payments owed or allegedly owed to Unocal
Corporation;

 

(vii) to the extent the same (A) are listed on Schedule 2.1(c) and (B) do not
operate to reduce the Net Revenue Interest, nor increase the expense interest
(unless Seller’s Net Revenue Interest therein is proportionately increased), of
Seller as reflected

 

18



--------------------------------------------------------------------------------

in Exhibit “A-1”: production sales contracts; division orders; contracts for
purchase, exchange, refining, or processing of oil, gas and other hydrocarbons;
unitization and pooling designations, declarations, orders and agreements;
operating agreements; agreements of development; area of mutual interest
agreements; gas balancing or deferred production agreements; processing
agreements; plant agreements; pipeline, gathering and transportation agreements;
injection, repressuring and recycling agreements; carbon dioxide purchase or
sale agreements; salt water or other disposal agreements; seismic or geophysical
permits or agreements; “pending agreements” described as such on Schedule
2.1(c); and any and all other agreements which are ordinary and customary in the
oil, gas, sulphur and other mineral exploration, development or extraction
business, or in the business of processing of gas and gas condensate production
for the extraction of products therefrom;

 

(viii) conventional rights of assignment normally actuated by an intent to
abandon or release a Lease and requiring notice to the holder of such rights;

 

(ix) division orders and sales contracts terminable without penalty upon no more
than sixty (60) days notice to the purchaser;

 

(x) calls on or preferential rights to purchase production at prices not less
than market prices pursuant to Contracts listed on Schedule 2.1(c);

 

(xi) preferential rights to purchase and required third party consents to
assignments and similar agreements with respect to which waivers or consents are
obtained from the appropriate parties, or the appropriate time period for
asserting the rights has expired without an exercise of the rights prior to the
Closing Date;

 

(xii) all rights to consent by, required notices to, filings with, or other
actions by governmental entities and tribal authorities in connection with the
sale or conveyance of oil and gas leases or interests if they are customarily
obtained subsequent to the sale or conveyance;

 

(xiii) defects or irregularities of title arising out of events or transactions
which have been barred by limitations;

 

(xiv) all other liens, charges, encumbrances, defects, and irregularities of
title affecting the Properties, which individually or in the aggregate:

 

(a) are not such as to interfere with the operation, value or use of the
Properties (or portion thereof) affected thereby;

 

(b) do not presently delay the receipt or prevent Seller from receiving its
share of the proceeds of production from any of the units or Wells to which the
Leases relate;

 

(c) do not presently reduce the interest of Seller with respect to all oil and
gas produced from any unit or Well to which the Leases relate below the “net
revenue interest” or “NRI” set forth in Exhibit “A-1” for such unit or Well; and

 

19



--------------------------------------------------------------------------------

(d) do not presently increase Seller’s portion of the costs and expenses
relating to the operations on and the maintenance and development of the lands
and depths included in any unit or Well to which the Leases relate above the
“working interest” or “WI” set forth in Exhibit “A-1” for such unit or Well; and

 

(xv) any encumbrance or other matter (whether or not constituting a Title
Defect) waived in writing by Buyer or deemed to be waived in writing by Buyer
under Article 8.2.

 

8.2. Notice of Title Defect.

 

Buyer shall provide Seller written notice (“Title Defect Notice”), at or before
5:00 p.m. Pacific Time on April 1, 2005 (the “Notification Deadline”), of any
matter that would cause Seller’s title to any or all of the Properties not to be
Marketable Title or any other matter which would constitute a breach or a
representation or warranty (without regard to any qualification therein by
“Seller’s knowledge”) of Seller specific to, and materially and adversely
affecting, any Property (“Title Defect”), in each case together with a detailed
explanation of (a) the nature of such title Defect, (b) the Leases (or portions
thereof) affected thereby, and (c) Buyer’s proposed Defect Value (as hereinafter
defined) for such Title Defect. Any matters that would otherwise constitute
Title Defects but which are not specifically raised in writing (with the
detailed explanation as contemplated in the immediately preceding sentence) by
Buyer prior to the Notification Deadline shall conclusively be deemed waived by
Buyer (provided that such waiver shall not affect the warranty of title given to
Buyer in the Assignment). As used herein, the term “Defect Value” shall mean
with respect to each Title Defect, the reduction in the Allocated Value of the
affected Leases as a result of such Title Defect as determined in Article 8.5.
If Buyer determines that Seller’s NRI or WI for Properties is greater than that
shown on Exhibit “A-1”, Buyer must notify Seller in writing of such
determination within three (3) business days.

 

8.3. Remedies for and Valuation of Title Defects.

 

(a) If Buyer provides a Title Defect Notice with respect to any Title Defect,
the Parties will promptly meet and work in good faith to agree on the validity
of the claim and, if applicable, the value of the Title Defect, using the
following criteria:

 

(1) If the Title Defect is based on Seller’s owning a different NRI than that
shown on Exhibit “A-1”, then the value will be the absolute value of the number
determined by the following formula:

 

Adjustment = A x (1-[B/C])

 

A = Allocated Value for the affected interest

 

B = Correct NRI for the affected interest

 

C = NRI for the affected interest as shown on Exhibit “A-1”

 

20



--------------------------------------------------------------------------------

For example purposes only, and not by way of limitation, if the Allocated Value
for the affected interest is $1,000,000, the correct NRI for the affected
interest is 0.5 and the NRI for the affected interest as shown on Exhibit “A-1”
is 0.6, then the value would be $166,666.70 ($1,000,000 x (1-(0.5/0.6)).

 

(2) If the Title Defect is based on an obligation or burden that is liquidated,
the value will be the sum necessary to remove the obligation or burden from the
affected Property.

 

(3) If the Title Defect is based on an obligation or burden that is not
liquidated, but can be estimated with reasonable certainty, the value will be
the sum necessary to compensate Buyer on the Closing Date for the adverse
economic effect on the affected Property.

 

(b) If the value of any Title Defect cannot be determined based on the above
criteria, and if the Parties cannot otherwise agree on such value or the Parties
are unable to agree upon whether a Title Defect exists, Seller may, at its sole
option and upon written notice to Buyer, either:

 

(1) remove the affected Property from this Agreement and reduce the Purchase
Price by the Allocated Value for that Property (a “Title Defect Removal”); or

 

(2) elect to resolve the dispute under the arbitration provisions in this
Agreement (a “Title Defect Arbitration”).

 

ARTICLE 9. - PREFERENTIAL PURCHASE RIGHTS AND CONSENTS

 

9.1. Actions and Consents.

 

(a) Seller and Buyer agree that each shall use commercially reasonable efforts
to take or cause to be taken all such action as may be necessary to consummate
and make effective the transaction provided in this Agreement and to assure that
it will not be under any material corporate, legal, or contractual restriction
that could prohibit or delay the timely consummation of such transaction.

 

(b) Certain preferential purchase rights or rights of approval or consent may
exist with respect to the Properties under the agreements and Leases shown on
Exhibit “A”. Seller shall use reasonable efforts to notify all holders of (i)
preferential rights, (ii) rights of consent to the assignment, or (iii) rights
of approval to the assignment of the Properties, and of such terms and
conditions of this Agreement to which the holders of such rights are entitled.
Seller shall cause any of its affiliates holding such rights to waive such
rights. Seller shall promptly notify Buyer if any preferential rights are
exercised, any consents or approvals denied, or if the requisite period has
elapsed without said rights having been exercised or consents or approvals
having been received. If prior to Closing, any such preferential rights are
timely and properly exercised, the interest or part thereof so affected shall be
excluded from the sale and purchase contemplated hereby and the Purchase Price
shall be reduced by the Allocated Value of such interest or part thereof as
provided in Schedule 3.1. If any additional third party preferential rights are
discovered after Closing, or if a third party preferential rights holder alleges
improper

 

21



--------------------------------------------------------------------------------

notice, then Buyer agrees to cooperate with Seller in giving effect to any such
valid third party preferential purchase rights. In the event any such valid
third party preferential purchase rights are validly exercised after Closing,
Buyer’s sole remedy against Seller with respect to such exercise shall be the
return by Seller to Buyer of that portion of the Purchase Price allocated under
Schedule 3.1 to the portion of the Property or Properties on which such rights
are exercised and lost by Buyer to such third person.

 

(c) In the event one or more Properties or any interest therein is excluded
pursuant to Article 9.1(b) because the same is subject to preferential purchase
rights, Closing with respect to all other Properties will proceed as provided in
this Agreement, but the Purchase Price delivered to Seller at Closing will be
reduced by the Allocated Value of the excluded Properties or interest. In the
event that within ninety (90) days after Closing any such preferential purchase
right is waived or the time for election to purchase passes (such that under the
governing documents, Seller may sell the affected Property or interest to
Buyer), then a separate closing (after the Closing for the other Properties)
will proceed promptly with respect to such Property or interest. If such waivers
are not received by Seller within the applicable ninety (90) day period, Seller
shall retain such Properties or interests and the Parties shall have no further
obligation with respect thereto.

 

ARTICLE 10. - ENVIRONMENTAL MATTERS AND OTHER ADJUSTMENTS

 

10.1. Phase I Environmental Assessment.

 

Buyer shall have the right to conduct an environmental assessment of the
Properties during the period beginning on the date of this Agreement and ending
at 5:00 pm Pacific Time on April 1, 2005 (the “Examination Period”). The
confidentiality obligations of the CNIA shall be applicable to all information
acquired by Buyer in the course of its environmental assessment. During normal
business hours and after providing Seller reasonable prior notice of any such
activities (and in no event with not less than 72 hours prior notice), Buyer and
its representatives shall be permitted to enter upon the Properties and all
buildings and improvements thereon, inspect the same, review files and generally
conduct such tests, examinations, and investigations as are consistent with the
American Society for Testing and Materials standard Phase I environmental audit.
Seller will have the right to witness any and all such investigations. Buyer
shall, within ten (10) days after receiving any of the following, provide Seller
a complete copy of all such results, analyses and reviews received by Buyer.

 

10.2. Phase II Environmental Assessment.

 

If as a result of its Phase I audit, Buyer and its representatives reasonably
believe that a material environmental condition exists that warrants a Phase II
investigation and Buyer desires to conduct such investigation with respect to
each such circumstance, Buyer agrees to give Seller prompt written notice of
each specific environmental condition including the basis of its belief and
estimated cost of remediation. During a period of five (5) business days
following receipt of such notice, Seller in its reasonable discretion shall have
the right to authorize Buyer to proceed with the Phase II investigation or to
decline to authorize such additional investigation. The Parties shall negotiate
in good faith as to whether a Phase II investigation is warranted. In the event
Seller elects to authorize the Phase II investigation, the Examination Period
and the

 

22



--------------------------------------------------------------------------------

Environmental Notice Deadline (as defined below), with respect to the specific
Property or Properties subject to the Phase II investigation, shall be extended
for a period of seven (7) business days. If the Parties can not agree, then at
Seller’s sole option, Seller can decline to authorize the Phase II investigation
and no such investigation shall be permitted, the affected Property or
Properties shall be excluded from the sale and purchase contemplated hereby and
the Purchase Price shall be reduced by the Allocated Value of such excluded
Property or Properties (a “Phase II Removal”). Buyer shall furnish Seller copies
of all environmental reports prepared by Buyer or on Buyer’s behalf upon Buyer’s
receipt from Seller of reimbursement of Buyer’s costs incurred in preparing such
reports. The final draft of all such reports shall cover and include only those
Properties which have not been excluded pursuant to this Article 10.2; provided,
however, that nothing contained herein shall be construed to prohibit the
disclosure of any matter required to be reported or disclosed by applicable
Environmental Laws (as defined below).

 

10.3. Environmental Defect Notice.

 

Buyer will provide Seller written notice (“Environmental Defect Notice”) at or
before 5:00 p.m. Pacific Time on April 1, 2005 (the “Environmental Notice
Deadline”) of (a) the existence of any environmental condition discovered by
Buyer affecting any of the Properties that constitutes a violation of
Environmental Laws or any other matter which would constitute a breach of a
representation or warranty (without regard to any qualification therein by
“Seller’s knowledge”) of Seller set forth in Article 4.12 (“Environmental
Defect”), and (b) the estimated cost to remediate or cure such condition on each
individual Property, determined utilizing the most cost effective and
appropriate method of cure or remediation available under the circumstances.
With respect to any Environmental Defect:

 

(a) If an Environmental Defect Notice has been provided with respect to any
Environmental Defect, Buyer and Seller shall promptly meet and work in good
faith to agree on the validity of the claim and, if applicable, the value of
(i.e., the cost to remediate) the Title Defect; and

 

(b) If Buyer and Seller cannot, within ten (10) days following the notice of an
Environmental Defect as to any Property, reach mutual agreement as contemplated
above on whether a Environmental Defect exists or the value of such
Environmental Defect, Seller may, at its sole option and upon written notice to
Buyer:

 

(1) remove the affected Property from this Agreement and reduce the Purchase
Price by the Allocated Value for that Property (an “Environmental Defect
Removal”); or

 

(2) elect to resolve the dispute under the arbitration provisions in this
Agreement (a “Environmental Defect Arbitration”).

 

(c) Seller may elect to withhold initially from Closing any Property affected by
a Title Defect or an Environmental Defect if (i) such Title Defect or
Environmental Defect is reasonably susceptible to cure or remediation, (ii)
Seller, as of the Closing, is attempting in good faith to cure or remediate such
Title Defect or Environmental Defect, and (iii) Seller notifies

 

23



--------------------------------------------------------------------------------

Buyer in writing prior to Closing that Seller intends to continue such efforts
post-Closing. Any Property so withheld (a “Cure/Remediation Property”) shall not
be considered removed from the transaction as a Property is removed pursuant to
an Environmental Defect Removal or a Title Defect Removal, but rather such
Property shall be treated under Article 19.4 as a Second Closing Property.

 

10.4. Defect-Related Purchase Price Adjustments.

 

(a) If the aggregate value (determined in accordance with this Agreement) of all
Title Defects, Environmental Defects and Casualty Loss Amounts (excluding all
Minimal Defects) exceeds a deductible of One Million Dollars ($1,000,000), the
Purchase Price shall be reduced by the aggregate value of all Title Defects,
Environmental Defects and Casualty Loss Amounts (excluding all Minimal Defects)
in excess of One Million Dollars.

 

(b) If the Purchase Price has been reduced under Section 10.4(a) and Buyer’s
title review shows that Seller’s NRI for one or more of the Properties is
greater than that shown on Exhibit “A-1”, Seller may by delivery of written
notice to Buyer at least five (5) days prior to Closing request an appropriate
corresponding increase in the Purchase Price, which increase shall not exceed
the total reduction in Purchase Price under Section 10.4(a).

 

10.5. Termination Relating to Defects.

 

If the aggregate value (determined in accordance with this Agreement) of all
Title Defects, Environmental Defects and Casualty Loss Amounts (excluding all
Minimal Defects) asserted by Buyer, together with (but without duplication) the
Allocated Value of all Properties removed pursuant to a Phase II Removal, Title
Defect Removal or an Environmental Defect Removal, exceeds $11,900,000, then
either Buyer or Seller shall have the option to terminate this Agreement by
delivery of written notice to the other Party prior to Closing. In such case,
Seller shall immediately instruct the Escrow Agent to return the Performance
Deposit to Buyer and this Agreement shall deemed to be of no further force or
effect except for the items specifically set forth or referenced in Article
17.3.

 

10.6. Environmental Laws.

 

As used herein, the term “Environmental Laws” shall mean any and all laws,
statutes, regulations, rules, orders, ordinances, permits, or determinations of
any governmental authority pertaining to health or conservation or protection of
the environment, wildlife, or natural resources in effect in any and all
jurisdictions in which the Property is located otherwise having jurisdiction
over the matter, including the Clean Air Act, as amended, the Federal Water
Pollution Control Act, as amended, the Safe Drinking Water Act, as amended, the
Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”),
as amended, the Superfund Amendments and Reauthorization Act of 1986 (“SARA”),
as amended, the Resource Conservation and Recovery Act (“RCRA”), as amended, the
Hazardous and Solid Waste Amendments Acts of 1984, as amended, the Toxic
Substances Control Act, as amended, and the Occupational Safety and Health Act
(“OSHA”), as amended. The terms “hazardous substance,” “release,” and
“threatened release” shall have the meanings specified in CERCLA; provided,
however, that to the extent the laws of the state in which the Property is
located are

 

24



--------------------------------------------------------------------------------

applicable and have established a meaning for “hazardous substance,” “release,”
“threatened release,” “solid waste,” “hazardous waste,” and “disposal” that is
broader than that specified in CERCLA or RCRA and SARA or OSHA, such broader
meaning shall apply with respect to the matters covered by such laws.

 

ARTICLE 11. - GENERAL COVENANTS OF SELLER

 

11.1. Access to Records and Employees.

 

During the Examination Period (as defined in Article 10.1), Seller shall grant
Buyer access to the Records as defined in Article 15.4 and all accounting and
tax files relating to the Properties during Seller’s normal business hours upon
reasonable prior notification, subject to the CNIA. The Records and all
accounting and tax files relating to the Properties shall be made available at
their present location together with suitable office facilities for review
purposes. Seller will use commercially reasonably efforts to make its employees
available for Buyer to interview as reasonably requested by Buyer, at or
reasonably near the normal place of employment or residence for each such
employee. Buyer agrees that it shall not contact any of Seller’s employees
without first coordinating such contact with Seller.

 

11.2. Covenants of Seller Pending Closing.

 

(a) From and after the date of this Agreement and until the Closing and subject
to Article 11.3 and the constraints of applicable leases, operating agreements
and other agreements, Seller shall operate, manage, and administer the
Properties in a good and workmanlike manner (subject to normal wear and tear in
the ordinary course of business) consistent with its past practices and shall
carry on its business with respect to the Properties in substantially the same
manner as before execution of this Agreement. Buyer acknowledges and agrees that
Seller may perform its aforementioned obligations to operate, manage and
administer the Properties prior to the Closing pursuant to Seller’s reasonable
discretion in the ordinary course of Seller’s business. Seller shall have no
responsibility for and shall incur no liability for any Losses of any nature
suffered or incurred by Buyer arising out of or in connection with the rendering
of such unless such Losses result from the gross negligence or willful
misconduct of the Seller. Seller may charge Buyer an overhead fee of $100,000
per month prorated from the Effective Time until Closing as discussed herein.
Seller shall also retain any third party administrative or operating overhead
charges paid with respect to the Properties during such period. Seller shall use
commercially reasonable efforts to preserve in full force and effect all Leases,
Contracts, operating agreements, easements, rights-of-way, permits, licenses,
and agreements which relate to the Properties in which Seller owns an interest,
and shall perform all material obligations of Seller in or under all such
agreements relating to the Properties; provided, however, that in no event shall
Seller incur any liability for the breach of its obligations under this Article
11.2(a) in excess of the Allocated Value of the Property or Properties subject
to or affected by such breach. Seller shall also, except for emergency action
(including emergency repairs) taken in the face of serious risk of life,
property, or the environment (i) submit to Buyer, for prior written approval,
all requests for operating or capital expenditures and all proposed contracts
and agreements (or groups of related agreements) relating to the Properties
which involve individual commitments of more than Fifty Thousand Dollars
($50,000.00); (ii) consult with, inform, and advise Buyer regarding all matters
that may materially affect the operation, management, or administration of

 

25



--------------------------------------------------------------------------------

the Properties; (iii) obtain Buyer’s written approval prior to voting under any
operating, unit, joint venture, partnership or similar agreement (other any such
vote to effectuate any of the transactions contemplated by this Agreement); and
(iv) not approve or elect to go non-consent as to any proposed well, or plug and
abandon or agree to plug and abandon any well, without Buyer’s prior written
approval; (v) not transfer, sell, hypothecate, encumber, or otherwise dispose of
any of the Properties, other than the sale of production in the ordinary course
of business or as required in connection with the exercise by third parties of
preferential rights to purchase any of the Properties; (vi) not abandon any
wells or surrender any Leases (other than as required by law or governmental
order or regulation or in connection with an emergency); and (vii) not enter
into any production sale, processing, or treating agreements affecting the
Properties unless it is terminable on no more than thirty (30) days notice. On
any matter requiring Buyer’s approval under this Article 11.2(a), Buyer shall
respond within three (3) days to Seller’s written request for approval and
failure of Buyer to respond to Seller’s request for approval within such time
shall release Seller from the obligation to obtain Buyer’s approval before
proceeding on such matter.

 

(b) Seller shall promptly notify Buyer of any suit, lessor demand action, or
other proceeding pending or threatened in writing by or before any court,
arbitrator, or governmental agency and any cause of action which relates to the
Properties or which might result in impairment of loss of Seller’s interest in
any portion of the Properties or which might hinder or impede the operation of
the Properties; provided, however, that the foregoing obligation applies only to
any such suit, lessor demand action, proceeding or cause of action of which
Seller acquires actual knowledge prior to the Closing. Seller shall not (and
shall cause its affiliates not to) voluntarily compromise, settle or adjust any
material amounts payable by reason of any Casualty Loss without first obtaining
the written consent of Buyer.

 

11.3. Limitations on Seller’s Covenants Pending Closing.

 

(a) To the extent Seller (or any of its affiliates) is not the operator of any
of the Properties, the obligations of Seller in Article 11.2 concerning
operations or activities which normally or pursuant to existing contracts are
carried out or performed by the operator, shall be construed to require only
that Seller use commercially reasonable efforts (without being obligated to
incur any expense or institute any cause of action) to cause the operator of
such Properties to take such actions or render such performance within the
constraints of the applicable operating agreements and other applicable
agreements.

 

11.4. Satisfaction of Conditions.

 

Seller will (and will cause its affiliates to) use commercially reasonable
efforts to take all actions and to do all things necessary to consummate, make
effective, and comply with all of the terms of this Agreement (including
satisfaction, but not waiver, of the Closing conditions for which it is (or its
affiliates are) responsible or otherwise in control).

 

26



--------------------------------------------------------------------------------

ARTICLE 12. - COVENANTS OF BUYER

 

12.1. Return of Data.

 

Buyer agrees that if this Agreement is terminated for any reason whatsoever,
Buyer shall, at Seller’s request, within thirty (30) business days return to
Seller all information and data furnished by or on behalf of Seller to Buyer,
its officers, employees, and representatives in connection with this Agreement
or Buyer’s investigation of the Properties, and Buyer shall deliver to Seller or
destroy all copies, extracts, or excerpts of such information and data and all
documents generated by Buyer that contain any portion of such information or
data.

 

12.2. Indemnity Regarding Access.

 

Except to the extent of the gross negligence or willful misconduct of any member
of the Seller Group, Buyer agrees to protect, indemnify, defend, and hold
harmless Seller Group from and against any and all Losses, as defined in Article
18.1, in connection with personal injuries, including death or property damage
arising out of or relating to the access of Buyer, its officers, employees or
representatives to any of the Properties and any information relating thereto as
permitted under this Agreement, REGARDLESS OF WHETHER SUCH INJURIES, DEATH, OR
DAMAGES ARE CAUSED IN WHOLE OR PART BY THE SOLE, PARTIAL, CONCURRENT, OR OTHER
NEGLIGENCE, STRICT LIABILITY, OR OTHER FAULT OF SELLER GROUP.

 

12.3. Satisfaction of Conditions.

 

Buyer will (and will cause its affiliates to) use commercially reasonable
efforts to take all actions and to do all things necessary to consummate, make
effective, and comply with all of the terms of this Agreement (including
satisfaction, but not waiver, of the Closing conditions for which it is (or its
affiliates are) responsible or otherwise in control).

 

ARTICLE 13. - CLOSING CONDITIONS

 

13.1. Seller’s Closing Conditions.

 

The obligations of Seller under this Agreement are subject, at the option of
Seller, to the satisfaction, at or prior to the Closing, of the following
conditions:

 

(a) all representations and warranties of Buyer contained in this Agreement
shall be true in all material respects at and as of the Closing as if such
representations and warranties were made at and as of the Closing, and Buyer
shall have performed and satisfied all obligations required by this Agreement to
be performed and satisfied by Buyer at or prior to the Closing;

 

(b) Buyer shall have performed and complied in all material respects with each
of the covenants and conditions required by this Agreement of which performance
or compliance is required prior to or at the Closing;

 

(c) all necessary material consents of and filings with any state or federal
governmental authority or agency relating to the consummation of the
transactions contemplated by this Agreement shall have been obtained,
accomplished or waived, except to the extent that in the oil and gas industry
such consents and filings are normally or customarily obtained, accomplished or
waived after the closing for the type of asset purchase transaction set forth in
this Agreement; and

 

27



--------------------------------------------------------------------------------

(d) as of the Closing Date, no suit, action or other proceeding (excluding any
such matter initiated by Seller) shall be pending or threatened before any court
or governmental agency seeking to restrain Seller or prohibit the Closing or
seeking material damages against Seller as a result of the consummation of this
Agreement.

 

13.2. Buyer’s Closing Conditions.

 

The obligations of Buyer under this Agreement are subject, at the option of
Buyer, to the satisfaction, at or prior to the Closing, of the following
conditions:

 

(a) all representations and warranties of Seller contained in this Agreement
shall be true in all material respects at and as of the Closing as if such
representations and warranties were made at and as of the Closing, and Seller
shall have performed and satisfied all obligations required by this Agreement to
be performed and satisfied by Seller at or prior to the Closing;

 

(b) Seller shall have performed and complied in all material respects with each
of the covenants and conditions required by this Agreement of which performance
or compliance is required prior to or at the Closing;

 

(c) all necessary material consents of and material filings with any state or
federal governmental authority or agency relating to the consummation of the
transactions contemplated by this Agreement shall have been obtained,
accomplished or waived, except to the extent that in the oil and gas industry
such consents and filings are normally or customarily obtained, accomplished or
waived after the closing for the type of asset purchase transaction set forth in
this Agreement;

 

(d) as of the Closing Date, no suit, action or other proceeding (excluding any
such matter initiated by Buyer) shall be pending or threatened before any court
or governmental agency seeking to restrain Buyer or prohibit the Closing or
seeking material damages against Buyer as a result of the consummation of this
Agreement;

 

(e) Buyer shall have received releases (in form reasonably satisfactory to
Buyer) of all mortgages and (other than Permitted Encumbrances) other liens and
encumbrances encumbering Seller’s (or any of its affiliates’) interest in any of
the Properties; and

 

(f) Seller shall have provided to Buyer audited financial statements regarding
the Properties covering the assets and for the periods determined by Buyer to be
necessary for Buyer’s SEC reporting obligations.

 

ARTICLE 14. - CLOSING

 

14.1. Closing.

 

The Closing of the assignment and purchase of the Properties pursuant to this
Agreement (other than Properties subject to Title Defect Arbitration or
Environmental Defect Arbitration) (the “Closing”) shall be held at the offices
of McQueen & Ashman LLP at 19900 MacArthur Blvd., Suite 1150, Irvine, CA 92612,
at 8:00 a.m. Pacific Time on the date five business days after the last
condition to closing set forth in Article 13 has been satisfied or waived (other
than

 

28



--------------------------------------------------------------------------------

those to be satisfied at Closing) but in no event later than May 15, 2005. The
date the Closing occurs is herein called the “Closing Date”. If the Closing has
not occurred by May 15, 2005, either Buyer or Seller (provided that such Party
shall not be in material breach of its obligations hereunder) shall have the
option to terminate this Agreement by delivery of written notice to the other
Party. In such case, Seller shall immediately instruct the Escrow Agent to
return the Performance Deposit to Buyer (unless Buyer shall at the time of such
termination be in material breach of its obligations hereunder, in which case
Buyer and Seller shall immediately instruct the Escrow Agent to deliver the
Performance Deposit to Seller as Seller’s sole remedy hereunder) and this
Agreement shall deemed to be of no further force or effect except for the items
specifically set forth or referenced in Article 17.3. Notwithstanding anything
to the contrary in this Agreement, risk of loss with respect to the Properties
(and Seller’s interest therein) shall pass to Buyer at the Closing.

 

14.2. Seller’s Closing Obligations.

 

At Closing Seller shall deliver to Buyer the following:

 

(a) Signed counterparts of the Corporation Grant Deeds and the Assignment, Bill
of Sale and Conveyance substantially in the form attached hereto as Exhibit “B”
(the “Assignment”) and such other documents as may be reasonably necessary to
convey all of Seller’s interest in the Properties to Buyer in accordance with
the provisions hereof;

 

(b) A non-foreign affidavit executed by Seller in the form attached as Exhibit
“C”;

 

(c) Appropriate regulatory forms obtained by Seller appointing Buyer as operator
for those Properties which Seller operates;

 

(d) Copies of all third-party waivers, consents, approvals, permits and actions
obtained by Seller;

 

(e) A certificate of the corporate secretary of Seller setting forth valid
resolutions of its board of directors and shareholders with respect to the
authorization of the Seller to execute and deliver this Agreement and to
consummate the transactions contemplated hereby;

 

(f) Letter-in-lieu of transfer orders and divisions orders in form acceptable to
Seller and Buyer; and

 

(g) Execution and delivery to Buyer of California’s Division of Oil and Gas
Transfer Form OG-30A regarding the Wells.

 

14.3. Buyer’s Closing Obligations.

 

At Closing, (a) Buyer shall deliver to Seller, by wire transfer in immediately
available funds to an account designated by Seller, the adjusted Purchase Price
(less the Performance Deposit) as such adjusted Purchase Price is set forth on
Seller’s estimate of the adjusted Purchase Price that Seller delivers to Buyer
pursuant to Article 3.3(c) and (b) Buyer and Seller shall instruct the
applicable Escrow Agent to deliver to Seller, by wire transfer in immediately
available funds to an account designated by Seller, the Performance Deposit.

 

29



--------------------------------------------------------------------------------

14.4. Joint Closing Obligations.

 

Both Parties at Closing shall execute a Settlement Statement evidencing the
amount actually wire transferred and all adjustments to the Purchase Price taken
into account at Closing. All events of Closing shall each be deemed to have
occurred simultaneously with the other, regardless of when actually occurring,
and each shall be a condition precedent to the other.

 

ARTICLE 15. - ADDITIONAL CLOSING OBLIGATIONS

 

15.1. Suspended Funds.

 

At Closing, Seller shall provide to Buyer a listing showing all proceeds from
production attributable to the Properties that are currently held in suspense
and shall transfer to Buyer all such suspended proceeds existing as of December
31, 2004 (with the balance of such proceeds to be paid over or otherwise
accounted for pursuant to the final adjustment to the Purchase Price
contemplated by Article 3.3; provided, however, that Buyer and Seller
acknowledge that Crimson Resource Management Corp., a Colorado corporation
(“Crimson”) holds certain proceeds in suspense and Seller agrees that it will
assign to Buyer all of Seller’s rights to receive such proceeds held by Crimson
and to work with Buyer to obtain Crimson’s acknowledgement of such proceeds and
the procedure to release said proceeds to Buyer as required by third parties.
After such transfer, Buyer shall be responsible for proper distribution of all
the suspended proceeds to the parties lawfully entitled to them, and hereby
agrees to indemnify, defend, and hold harmless Seller from and against any and
all Losses arising out of or relating to Buyer’s retention or distribution of
such suspended proceeds.

 

15.2. Receipts and Credits.

 

Subject to the terms hereof and except to the extent same have already been
taken into account as an adjustment to the Purchase Price, all monies, proceeds,
receipts, credits, and income accruing to the Properties (a) for the period
subsequent to the Effective Time, shall be the sole property and entitlement of
Buyer, and, to the extent received by Seller, Seller shall fully disclose,
account for, and transmit same to Buyer promptly, and (b) for the period prior
to the Effective Time, shall be the sole property and entitlement of Seller and,
to the extent received by Buyer, Buyer shall fully disclose, account for, and
transmit same to Seller promptly.

 

15.3. Signs.

 

Seller shall have the option to remove Seller’s name and signs from the operated
Properties or to require Buyer to do so. Buyer hereby grants Seller a right of
access to remove Seller’s signs and name from all wells and facilities on the
Properties or to confirm that Buyer has done so. If there are any remaining
Seller signs and name on the Properties within thirty (30) days of Closing,
Buyer shall promptly (and at its sole cost and expense), but no later than
required by applicable rules and regulations or forty-five (45) days thereafter,
whichever is earlier, remove any remaining signs and references to Seller and
shall erect or install all signs complying with all applicable governmental
rules and regulations, including those showing Buyer as operator of the
Properties.

 

30



--------------------------------------------------------------------------------

15.4. Records.

 

All files, permits, records, documentation, and data of Seller relating to (or
evidencing) Seller’s ownership or rights, in or operation of the Properties or
other rights and interests described herein, including seismic or other
geological information and data, lease files, land files, well files, contract
files, production sales agreements files, division order files, title opinions
and abstracts, governmental filings, production reports, production logs, core
sample reports, and land maps, as such data is assembled and maintained in the
normal course of business (collectively, the “Records”), excluding any such
files, records, documentation or data that is proprietary, privileged, or that
Seller is prohibited from conveying (the existence of which will be specifically
disclosed to Buyer), will be, as soon as is reasonably possible after, but not
later than thirty (30) days after Closing, delivered to Buyer at Seller’s
offices. Seller will be entitled to retain a copy of the Records. Buyer shall
maintain the Records for five (5) years after Closing. After the Closing, Buyer
shall provide Seller and its representatives reasonable access to and the right
to copy the Records (at Seller’s sole expense). If Buyer decides to destroy any
Records after the expiration of said five (5) year period, it will so notify
Seller of the planned destruction of the Records at least thirty (30) days
before any such Records are destroyed and Seller shall have the right to instead
obtain such Records at its sole expense. To the extent not obtained or satisfied
as of Closing, Seller agrees to continue to use commercially reasonable efforts,
but without any obligation to incur any cost or expense in connection therewith,
and to cooperate with Buyer’s efforts to obtain for Buyer access to files,
records and data relating to the Property in the possession of third parties.

 

15.5. Letters-in-Lieu.

 

Seller shall prepare, execute and deliver, upon Closing, letters-in-lieu of
transfer orders and division orders, directing that all proceeds of production
from the Properties, which have heretofore been paid to Seller, shall be paid to
the account of Buyer effective as of and after the date of Closing.

 

15.6. Bond.

 

At Closing, Seller shall provide to Buyer a list of all applicable plugging
bonds, abandonment bonds and other assurances which Seller has in place
concerning the Properties. Where applicable, Buyer shall, within sixty (60) days
after Closing, obtain and furnish evidence satisfactory to Seller that Buyer has
obtained the plugging bonds, abandonment bonds and other assurances required by
any governmental, quasi-governmental or regulatory authorities having
jurisdiction (as well as any bond or other assurances to the extent required by
Crimson to be maintained by Seller), including, where applicable, qualification
to assume operatorship, and Buyer shall maintain any and all such bonds and
other assurances in full force and effect for the required or reasonably
requested time period. If Buyer does not obtain and maintain any bond or other
assurance that it is requested or required to obtain pursuant to this Article
15.6, Seller may, in its sole and absolute discretion, obtain any such bond or
other assurance. If Seller obtains any such bond or other assurance, Buyer
shall, within ten (10) days after receiving written notice from Seller stating
that Seller has obtained any such bond or other assurance and the total price
paid by Seller for such bond or other assurance, pay Seller (i) the total price
of any such bond or other assurance paid for by Seller and (ii) an additional
amount equal to twenty-five percent (25%) of the cost of such bond or other
assurance paid by Seller (in order to compensate Seller for the effort and
expense associated with obtaining any such bond or other assurance and the risks
associated with any such bond or other assurance not being timely obtained and
maintained by Buyer).

 

31



--------------------------------------------------------------------------------

15.7. Certain Post Closing Actions.

 

Effective upon Closing, Seller shall resign as operator of any of the Properties
for which it has been designated or acts as operator.

 

ARTICLE 16. – INTENTIONALLY OMITTED

 

ARTICLE 17. - DEFAULT AND REMEDIES

 

17.1. Seller’s Remedies.

 

IF THE CLOSING DOES NOT OCCUR SOLELY BECAUSE OF A BREACH OF THIS AGREEMENT BY
BUYER (OTHER THAN A BREACH IN RESPONSE TO A MATERIAL BREACH BY SELLER),
IMMEDIATELY UPON SELLER’S REQUEST (MADE IN ITS SOLE AND ABSOLUTE DISCRETION),
SELLER AND BUYER SHALL INSTRUCT THE ESCROW AGENT TO DELIVER TO SELLER THE
PERFORMANCE DEPOSIT AS A LIQUIDATED DAMAGE AND NOT AS A PENALTY, AND TERMINATE
THIS AGREEMENT, AS SELLER’S SOLE AND EXCLUSIVE REMEDIES UNDER THIS AGREEMENT,
ALL OTHER REMEDIES (EXCEPT AS EXPRESSLY RETAINED IN ARTICLE 17.3) BEING
EXPRESSLY WAIVED BY SELLER. NOTWITHSTANDING ANY PROVISION HEREOF TO THE
CONTRARY, SELLER MAY RECEIVE THE DEPOSIT AS A LIQUIDATED DAMAGE ONLY IN THE
EVENT THIS AGREEMENT IS TERMINATED DUE SOLELY TO THE BREACH HEREOF BY BUYER IN
THE ABSENCE OF ANY MATERIAL BREACH HEREOF BY SELLER. BUYER AND SELLER AGREE THAT
IN THE EVENT OF SUCH BREACH OF THIS AGREEMENT BY BUYER, THE PARTIES ACKNOWLEDGE
THAT SELLER WILL BE DAMAGED (INCLUDING LOSS OF OTHER POTENTIAL BUYERS,
UNRECOVERABLE MARKETING, SALES AND PROCESSING COSTS AND COSTS OF HOLDING THE
PROPERTIES BEYOND THE CLOSING DATE) AND WILL BE ENTITLED TO COMPENSATION FOR
THESE DAMAGES, BUT THE PARTIES FURTHER ACKNOWLEDGE AND AGREE SUCH DAMAGES WOULD
BE EXTREMELY DIFFICULT AND IMPRACTICAL TO ASCERTAIN BECAUSE, AMONG OTHER
REASONS, (i) THE DAMAGES TO WHICH SELLER WOULD BE ENTITLED IN A COURT OF LAW
WOULD BE BASED ON THE DIFFERENCE BETWEEN THE ACTUAL VALUE OF THE PROPERTIES AT
THE CLOSING DATE AND THE PURCHASE PRICE FOR THE PROPERTIES AS SET FORTH IN THIS
AGREEMENT, WHICH DIFFERENCE WOULD HAVE TO BE BASED ON OPINIONS OF VALUE OF THE
PROPERTIES, WHICH CAN VARY IN SIGNIFICANT AMOUNTS AND WHICH WOULD SIGNIFICANTLY
DEPEND ON UNCERTAIN AND VARYING ESTIMATES AND PROJECTIONS REGARDING OIL AND GAS
RESERVES AND ANTICIPATED FUTURE PRICES FOR OIL AND GAS; AND (ii) IT IS
IMPOSSIBLE TO PREDICT, AS OF THE DATE OF THIS AGREEMENT,

 

32



--------------------------------------------------------------------------------

WHETHER THE VALUE OF THE PROPERTIES WILL INCREASE OR DECREASE AS OF CLOSING
DATE, AND BUYER DESIRES TO LIMIT THE AMOUNT OF DAMAGES FOR WHICH BUYER MIGHT BE
LIABLE. MOREOVER, BUYER AND SELLER WISH TO AVOID THE COSTS, LENGTHY DELAYS AND
SUBSTANTIAL UNCERTAINTIES THAT WOULD RESULT IF SELLER FILED A LAWSUIT TO COLLECT
ITS DAMAGES FOR BUYER’S BREACH OF THIS AGREEMENT.

 

ACCORDINGLY, IN THE EVENT THIS AGREEMENT IS TERMINATED BY SELLER DUE SOLELY TO
THE BREACH HEREOF BY BUYER IN THE ABSENCE OF ANY MATERIAL BREACH HEREOF BY
SELLER, BUYER AND SELLER AGREE THAT IT WOULD BE REASONABLE AT SUCH TIME TO AWARD
SELLER “LIQUIDATED DAMAGES” EQUAL TO THE SEVEN MILLION FIVE HUNDRED THOUSAND
DOLLAR ($7,500,000) PERFORMANCE DEPOSIT PAID BY BUYER AND FOR SELLER TO RECEIVE
SAID PERFORMANCE DEPOSIT FROM THE ESCROW AGENT AS “LIQUIDATED DAMAGES.” SELLER
AND BUYER ACKNOWLEDGE AND AGREE THAT THE FOREGOING AMOUNT IS REASONABLE AS
LIQUIDATED DAMAGES AND SHALL BE SELLER’S SOLE AND EXCLUSIVE REMEDY IF THIS
AGREEMENT IS TERMINATED DUE SOLELY TO THE BREACH HEREOF BY BUYER. SELLER AND
BUYER ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE PROVISIONS OF THIS
ARTICLE 17.1 AND BY THEIR INITIALS IMMEDIATELY BELOW AGREE TO BE BOUND BY ITS
TERMS.

 

________________________   ________________________ SELLER’S INITIALS   BUYER’S
INITIALS

 

17.2. Buyer’s Remedies.

 

If the Closing fails to occur due solely to a breach of this Agreement by Seller
and in the absence of any material breach by Buyer, Buyer, at its sole option,
may (i) enforce specific performance, or (ii) terminate this Agreement, as
Buyer’s sole and exclusive remedies for such default, all other remedies (except
as expressly retained in Article 17.3) being expressly waived by Buyer. In the
event Buyer elects to terminate this Agreement as set forth above, Seller and
Buyer shall immediately instruct the Escrow Agent to return the Performance
Deposit to Buyer.

 

17.3. Effect of Termination.

 

In the event of termination of this Agreement under this Article 17, Article
14.1 or Article 10.5, the transaction shall not close and neither Buyer nor
Seller shall have any further obligations, remedies, liabilities, rights or
duties to the other hereunder, except as expressly provided in this Article 17,
Article 14.1 or Article 10.5. Notwithstanding the foregoing, termination of this
Agreement shall not release Buyer from it’s obligations under Article 6.3 (and
the CNIA referenced therein) and such other portions of this Agreement as are
necessary to the enforcement and construction of Article 6.3.

 

33



--------------------------------------------------------------------------------

ARTICLE 18. - ASSUMPTION OF OBLIGATIONS; INDEMNIFICATION; RELEASE; LIABILITY
LIMITATIONS

 

18.1. Selected Definitions Regarding Indemnification and Release.

 

As used in this Agreement:

 

(a) “Losses” means any liabilities, losses, claims, demands, causes of action,
costs and expenses (including court costs and reasonable attorneys’ fees and
other costs and expenses incident to proceedings or investigations respecting,
or the prosecution or defense of a claim) of every kind and character; provided,
however, that an Indemnified Party’s internal expenses (salaries, general and
administrative costs, allocated corporate overhead, etc.) incurred in
processing, monitoring and assisting in the defense of an action, suit,
proceeding, claim, demand or assessment subject to indemnity hereunder shall not
be considered Losses and shall be borne by the Indemnified Party.

 

(b) “Environmental Claims” shall mean all liabilities, obligations, expenses,
(including all attorneys’ fees), fines, penalties, costs, claims, suits or
damages (including natural resource damages) of any nature, including personal
injury, diminution in property value, illness, disease, or wrongful death,
associated with the Properties, whether arising before or after the Effective
Time, and attributable or resulting from: (1) pollution or contamination of
soil, surface water, groundwater or air, on the Properties and any other
contamination of or adverse effect upon the environment, (ii) underground
injection activities and waste disposal, (iii) clean-up responses, remedial,
control or compliance costs, including the required cleanup or remediation of
spills, pits, ponds or lagoons, including any subsurface or surface pollution
caused by such spills, pits, ponds, or lagoons, (iv) noncompliance with
applicable land use, permitting, surface disturbance, licensing or notification
requirements, and (v) violation of any Environmental Law or any federal, state
or local environmental land use law.

 

(c) “Seller Group” means Seller, Seller’s affiliates and the officers,
directors, members, contractors, agents, and employees of Seller or any of
Seller’s affiliates.

 

(d) “Buyer Group” means Buyer, Buyer’s affiliates and the officers, directors,
members, contractors, agents and employees of Buyer or any of Buyer’s
affiliates.

 

18.2. Assumptions of Contracts.

 

The sale of the Properties is and will be made subject to the Leases and the
Contracts listed on Schedule 2.1(c). At Closing Buyer shall assume and be
responsible for all obligations arising under the Leases and all Contracts
listed on Schedule 2.1(c), to the extent such obligations relate to the period
beginning on the Effective Time. Seller shall be responsible for all obligations
arising under the Leases and the Contracts during the period of its ownership of
the applicable Property or Properties.

 

18.3. Imbalances.

 

On or before the date that the Final Settlement Statement is due, Seller and
Buyer shall, based upon data available at that time, determine (a) the total
amount of overproduction of gas

 

34



--------------------------------------------------------------------------------

attributable to Seller’s interest as of the Effective Time (e.g. volumes of gas
taken from the Leases, or on lands unitized therewith, by Seller in excess of
those volumes which Seller’s interest would be entitled to receive) and (b) the
total amount of underproduction of gas attributable to Seller’s interest as of
the Effective Time (e.g. volumes of gas not taken from the Leases, or on lands
unitized therewith, by Seller despite Seller’s interest in and right to receive
such volumes). If the total amount of overproduction (as so determined) exceeds
the total amount of underproduction (as so determined) Buyer shall receive a
credit against the Purchase Price equal to the Southern California Gas Border
Price less $0.04 per mmbtu times such excess. If the total amount of
underproduction (as so determined) exceeds the total amount of overproduction
(as so determined) Buyer shall in addition to the amount of Purchase Price
payable, pay to Seller an amount equal to the Southern California Gas Border
Price less $0.04 per mmbtu times such excess. On the Final Settlement Statement
date but effective as of the Effective Time, Buyer shall assume any liability
for gas production imbalances (whether over or under) attributable to the
Properties and agrees to indemnify Seller Group from and against any Losses, by
anyone, arising out of such gas imbalances regardless of Seller’s negligence or
fault. Notwithstanding the foregoing, Buyer shall receive, for its benefit, the
Jefferson Pool imbalance without any adjustment to the Purchase Price. As used
herein, “Jefferson Pool” means all production associated with the Jefferson
drill site located at 1371 West Jefferson Boulevard in Los Angeles, California.

 

18.4. Seller’s Indemnity.

 

(a) Pre-Effective Time Claims. Subject to Article 18.12, Seller agrees to
indemnify and hold the Buyer Group harmless from and against any and all Losses
which (i) arise out of or otherwise relate to the possession, ownership, use or
operation of the Properties prior to the Effective Time and during the time of
Seller’s ownership of the Properties, including all fines and penalties; (ii)
arise out of claims made by third parties with respect to which Buyer gives
notice to Seller (definitely identifying the applicable claim and referencing
this Article 18.4) during a period of eighteen months following the Closing
Date; and (iii) do not constitute Environmental Claims.

 

(b) Environmental Claims; Offsite Disposal. Subject to Article 18.12, Seller
shall indemnify and hold the Buyer Group harmless from and against any and all
Losses which constitute Environmental Claims, including all fines and penalties
related thereto, if and to the extent any such Losses arise from any
Contamination (i) that was within Seller’s knowledge on or prior to the Closing
Date, (ii) that was not disclosed on Schedule 4.12, and (iii) with respect to
which Buyer gives notice to Seller (definitely identifying the applicable claim
and referencing this Article 18.4) during a period of eighteen months following
the Closing Date. Subject to Article 18.12, Seller agrees to indemnify and hold
the Buyer Group harmless from and against any and all Losses (A) suffered by the
Buyer Group that arise out of or otherwise relate to the offsite disposal, prior
to the Closing and during Seller’s (or its affiliate’s) ownership of the
Properties, of Hazardous Materials arising from the operation or use of the
Properties (B) with respect to which Buyer gives notice to Seller (definitely
identifying the applicable claim and referencing this Article 18.4) during a
period of eighteen months following the Closing Date.

 

(c) Representations and Warranties. Subject to Article 18.12, Seller agrees to
indemnify and hold the Buyer Group harmless from and against any and all Losses
which arise

 

35



--------------------------------------------------------------------------------

out of or otherwise relate to the inaccuracy or breach of any representation of
Seller in this Agreement with respect to which Buyer gives notice to Seller
(definitely identifying the applicable claim and referencing this Article 18.4)
during a period of eighteen months following the Closing Date.

 

18.5. Buyer’s General Indemnity.

 

Except to the extent Seller has an indemnification obligation with respect
thereto under Article 18.4, Buyer shall, on the Closing Date, agree (and upon
the delivery to Buyer of the Assignment shall be deemed to have agreed) (a) to
assume, and to timely pay and perform, all duties, obligations and liabilities
relating to the ownership and operation of the Properties, regardless whether
the same accrued or otherwise arose before or after the Effective Time, and (b)
to indemnify and hold the Seller Group harmless from and against any and all
Losses arising out of or otherwise relating to (i) the breach by Buyer of any
representation, warranty or covenant herein set forth, (ii) the possession,
ownership, use or operation of the Properties, regardless whether the same
accrued or otherwise arose before or after the Effective Time (iii) the
performance or non-performance of any action or obligation under this Agreement
by Buyer or any of its officers, directors, agents, servants, employees,
tenants, subtenants, lessees, invitees, or guests, or by any contractor or
subcontractor employed by Buyer, or by the agents, servants, employees, invitees
or guests of any such tenant, subtenants, lessee, contractor or subcontractor,
or (iv) any acts or omissions in, under, upon or around any of the Properties by
Buyer or any of its officers, directors, agents, servants, employees, tenants,
subtenants, lessees, invitees, or guests, or by any contractor or subcontractor
employed by Buyer, or by the agents, servants, employees, invitees or guests of
any such tenant, subtenant, lessee, contractor or subcontractor, regardless
whether the same occurred or failed to occur before or after the Effective Time.
Buyer’s obligations under this Article 18.5 shall apply in every event,
regardless of whether Seller or any member of Seller Group is alleged or proven
to have been negligent, actively or passively, or to be strictly or absolutely
liable, except to the extent that such matters with respect to claims made by
any individual or entity are shown by a Final Judgment (“Final Judgment” for
purposes of this Article 18.5 shall be a judgment after all appeal periods have
run and all filed appeals have been exhausted) to have been caused by the sole
negligence or willful misconduct of Seller or any member of the Seller Group.
Buyer’s indemnity hereunder shall in no way be limited or restricted by the
amounts or types of any insurance required to be provided by Buyer to Seller
under this Agreement. In the event the indemnity provided for herein is found in
a Final Judgment entered by a court of competent jurisdiction to exceed that
permitted by applicable law, such indemnity shall be construed so as to preserve
the maximum indemnity permitted thereby.

 

18.6. Buyer’s Environmental Indemnity; Environmental Release.

 

Except (a) to the extent Seller has an indemnification obligation with respect
thereto under Article 18.4, (b) with respect to any fines or penalties under
Environmental Laws relating to any acts or omissions that occurred prior to the
Closing Date, and (c) with respect to any obligations or liabilities relating to
offsite disposal of hazardous waste prior to the Closing Date, Buyer shall, on
the Closing Date, agree (and upon the delivery to Buyer of the Assignment shall
be deemed to have agreed) to release, indemnify, defend and hold harmless the
Seller Group from and against all Losses (including any civil fines, penalties,
expenses, and costs of clean-up

 

36



--------------------------------------------------------------------------------

or remediation) brought by any and all persons, including Buyer’s and Seller’s
employees, agents, or representatives and also any private citizens, persons, or
organizations and any agency, branch, or representative of federal, state,
tribal, or local government, on account of any Environmental Claims. It is
expressly understood and agreed that the terms of this Article 18.6 shall
control over any conflicting or contradicting terms or provisions contained in
this Agreement, except as to the indemnities, if any, provided under Article
18.4. Notwithstanding anything to the contrary contained herein, the indemnity
in this Article 18.6 shall not apply to any Property excluded under any
provision hereof; provided, however, such indemnities shall apply for the
limited period of time, if any, Buyer has undertaken the operation of a Property
and, in which case, Buyer’s indemnity shall be applicable only to Losses arising
solely from Buyer’s operations of any such excluded Property during such limited
period of operation. Buyer further acknowledges that: (i) it has been advised by
Seller that Contamination may be present on some or all of the Properties as the
result Seller’s past or current operations or any other past or current
operations in, under, upon or about the Properties, and that some Contamination
may remain in, under, upon or about some or all of the Properties; and (ii) the
Properties have been and continue to be utilized for oil and gas exploration and
production activities, and that such activities include the placement and
operation of a number of active and inactive oil and gas wells, along with
miscellaneous above-ground and underground pipelines (for oil or gas gathering
or transportation), storage tanks, sumps and other oil and gas support
facilities on the Properties. In full recognition of the foregoing, Buyer agrees
that it is the express intent of the Parties that, (a) to the extent Seller has
an indemnification obligation with respect thereto under Article 18.4, (b) with
respect to any fines or penalties under Environmental Laws relating to any acts
or omissions that occurred prior to the Closing Date, and (c) with respect to
any obligations or liabilities relating to offsite disposal of hazardous waste
prior to the Closing Date: (i) upon the Effective Time, the risk of any
Contamination in, under, upon or emanating from the Properties shall shift to
Buyer, and (ii) Seller Group shall have no obligation for any Contamination in,
under, upon or emanating from any of the Properties, including any remediation
thereof. Expressly, but without limiting the generality of the foregoing, and
except to the extent Seller has an indemnification obligation with respect
thereto under Article 18.4, Seller Group shall have no liability for remediation
of any Contamination in, under, upon or emanating from any of the Properties,
for changes in any laws, regulations, guidelines or other criteria concerning
appropriate levels of cleanup of such Contamination, or for any third-party
claims resulting from any such Contamination. Except to the extent Seller has an
indemnification obligation with respect thereto under Article 18.4, Buyer hereby
releases Seller Group from all claims, liability, damages, demands, costs,
expenses, and causes of action of all kinds, arising out of or in connection
with the existence, assessment or remediation of Contamination in, under, upon
or emanating from, the soils or groundwater of any of the Properties, including
any claims for death, bodily injury, illness, or property damage or for any
claims for any special, indirect, or consequential damages (including claims for
loss of use, rents, anticipated profit or business opportunity, or business
interruption, diminution in value, or mental or emotional distress or fear of
injury or illness), trespass, nuisance or otherwise, for any response costs it
may incur with respect to any of the Properties, under any existing or future
federal, state or local law, statute, ordinance, regulation, legal cause of
action or theory of any kind, including any claim under CERCLA (42 USC 9601 et
seq.), RCRA (42 USC 6901 et seq.) or similar or comparable state, federal, or
local laws (individually and collectively, “Released Environmental Claims”).
Buyer further recognizes that there is a risk that, subsequent to the date of
this Agreement, Buyer

 

37



--------------------------------------------------------------------------------

will incur Released Environmental Claims or suffer loss, damage or injuries
which are in some way caused by the matters which are the subject of this
release, and which may be unknown or unanticipated on the date of this
Agreement, and, except to the extent Seller has an indemnification obligation
with respect thereto under Article 18.4, Buyer assumes all such risk and agrees
that this release shall apply to all such unknown or unanticipated Released
Environmental Claims, loss, damage or injury, and hereby waives any and all
rights under California Civil Code §1542, which reads as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

BUYER INITIALS: _________

  SELLER’S INITIALS: _________

 

The word “Contamination”, as used herein, shall mean any hazardous or toxic
material, substance, chemical or waste, contaminant, emission, discharge or
pollutant or comparable material listed, identified or regulated pursuant to any
federal, state or local law, ordinance or regulation which has as a purpose the
protection of health, safety or the environment, including Hydrocarbons and
other minerals, petroleum or petroleum products, drilling wastes or any other
wastes derived therefrom.

 

Other than as set forth in Article 4.12, the provisions of this Agreement are
not a representation or warranty by Seller that there is no Contamination in,
under, upon, around or emanating from any of the Properties. The provisions of
this Agreement are not an admission by Seller as to the existence of any
Contamination in, under, upon, around or emanating from any of the Properties.

 

18.7. Application of Indemnity Obligations.

 

UNLESS AND ONLY TO THE EXTENT OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT,
THE RELEASE, INDEMNITY, DEFENSE AND HOLD HARMLESS OBLIGATIONS ASSUMED BY SELLER
AND BUYER UNDER THIS ARTICLE 18 SHALL APPLY WHETHER OR NOT THE LOSSES INVOLVED
THEREWITH ARE ATTRIBUTABLE TO THE ACTIVE, PASSIVE, JOINT, SOLE OR CONCURRENT
NEGLIGENCE OR STRICT LIABILITY OF THE INDEMNITEE.

 

18.8. Buyer’s Plugging Liability.

 

At Closing, Buyer shall assume (a) all obligations to (i) plug and abandon or
remove and dispose of all wells, structures, flow lines, pipelines and other
equipment now or hereafter located on the Oil and Gas Properties or the
Servitudes, including the Wells and the Gathering System, (ii) cap and bury all
flow lines and other pipelines now or hereafter located on the Oil and Gas
Properties or the Servitudes or used in connection with the Gathering System,
and (iii) dispose of naturally occurring radioactive material and all other
pollutants, wastes, contaminants, or hazardous or toxic materials, substances,
chemicals or wastes now or hereafter located on the Oil and Gas Properties or
the Servitudes; (b) all other costs, obligations and liabilities that arise
under the Oil and Gas Properties, the Servitudes or the Contracts or otherwise
relate to the Properties and, in each case, arise from or relate to events
occurring or conditions existing on or

 

38



--------------------------------------------------------------------------------

after the Effective Date or accrue after the Effective Date. All such plugging,
replugging, abandonment, removal, disposal, and restoration operations shall
comply with all applicable laws, regulations and contracts, and shall be
conducted in a good and workmanlike manner. Buyer shall indemnify, defend, and
hold Seller Group harmless from and against all Losses as a result of Buyer’s
failure to comply with the provisions of this Article 18.8.

 

18.9. Indemnification Procedures.

 

When a party seeking indemnification under this Agreement (the “Indemnified
Party”) receives notice of any action, suit, proceeding, claim, demand or
assessment which is likely to give rise to a claim for indemnification
hereunder, the Indemnified Party shall give prompt written notice thereof to the
other party (the “Indemnifying Party”) reasonably describing (to the extent
known) the nature of such claim and the basis therefor. If the Indemnified Party
fails to give such prompt written notice to the Indemnifying Party, the
Indemnified Party shall not forfeit its indemnification claim, but such
indemnification claim shall be reduced by the amount of any additional or
increased liability, cost or expense (including applicable interest and
penalties) caused by the delay in giving notice. If the Indemnified Party is
entitled to indemnification hereunder, the Indemnifying Party shall, at its sole
cost and expense, assume the complete defense of the action, suit, proceeding,
claim, demand or assessment giving rise thereto, with full authority to conduct
such defense and to settle or otherwise dispose of the same, except as set forth
below. If the Indemnified Party desires to participate in, but not control, any
such defense or settlement, it may do so at its own cost and expense. The
Indemnifying Party and the Indemnified Party will each fully cooperate with the
other in the defense of any claim which is likely to give rise to a claim for
indemnification hereunder or does present such a claim. The Indemnifying Party
will not, except with the prior written consent of the Indemnified Party (which
consent shall not be unreasonably withheld), consent to the entry of any
judgment or enter into any settlement in connection with such defense which does
not include a release of the Indemnified Party from all liability in respect
thereof or does include any undertaking or agreement which causes the
Indemnified Party to perform any act or to refrain from performing any act. The
Indemnifying Party will not, except with the prior written consent of the
Indemnified Party (which consent shall not be unreasonably withheld), consent to
the entry of any judgment or enter into any settlement in connection with such
defense. If the Indemnifying Party for any reason fails to fulfill any defense
obligation hereunder, the Indemnified Party shall have the right but not the
obligation to defend against such claim, and the amount of any resulting Losses
(including court costs and attorneys’ fees) incurred by the Indemnified Party in
connection with such defense, shall be conclusively deemed to be the liability
of the Indemnifying Party hereunder.

 

18.10. Intentionally omitted.

 

18.11. General Release of Seller.

 

Except to the extent Seller has an indemnification obligation with respect
thereto under Article 18.4, Buyer hereby releases Seller Group from all claims,
liability, damages, demands, costs, expenses, and causes of action of all kinds,
arising out of or in connection with any of the Properties or any acts or
omission of Seller or any member of Seller Group in any way related to any of
the Properties, including any claims for death, bodily injury, illness, or
property damage

 

39



--------------------------------------------------------------------------------

or for any claims for any special, indirect, or consequential damages (including
claims for loss of use, rents, anticipated profit or business opportunity, or
business interruption, diminution in value, or mental or emotional distress or
fear of injury or illness), trespass, nuisance or otherwise (individually and
collectively, “Released Claims”). Buyer further recognizes that there is a risk
that, subsequent to the date of this Agreement, Buyer will incur Released Claims
or suffer loss, damage or injuries which are in some way caused by the matters
which are the subject of this release, and which may be unknown or unanticipated
on the date of this Agreement, and Buyer assumes all such risk and agrees that
this release shall apply to all such unknown or unanticipated Released Claims,
loss, damage or injury, and hereby waives any and all rights under California
Civil Code §1542, which reads as follows:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.

 

        BUYER INITIALS: _________

  SELLER’S INITIALS: _________

 

18.12. Liability Limitations.

 

Notwithstanding any other provision of this Agreement to the contrary:

 

(a) Neither Buyer nor any member of the Buyer Group shall be entitled to assert
any right to indemnification, or to otherwise seek any damages or other
remedies, under Article 18.4(a), 18.4(b) or 18.4(c) (i) for any individual claim
(or group of related claims) that causes Losses to the Buyer Group of less than
$100,000 (a “Minimal Loss”) and (ii) until the aggregate amount of the Losses
actually suffered by Buyer (excluding Minimal Losses) for claims under Articles
18.4(a), 18.4(b) and 18.4(c) exceeds $1,000,000 and then only to the extent of
such excess.

 

(b) The amount of any Losses for which Seller or Buyer (or any other member of
the Seller Group or Buyer Group) is entitled to indemnification or other
compensation under this Agreement or in connection with or with respect to the
transactions contemplated in this Agreement shall be reduced by any
corresponding (i) tax benefit created or generated or (ii) insurance proceeds
realized by such party if a claim were properly pursued under the relevant
insurance arrangement.

 

(c) Seller shall not be required to indemnify Buyer or any member of Buyer Group
or pay any other amount in connection with or with respect to the transactions
contemplated in this Agreement in any amount exceeding in the aggregate one
hundred percent (100%) of the Purchase Price (as adjusted pursuant to this
Agreement) paid to Seller.

 

(d) Neither Buyer nor Seller (nor any other member of Buyer Group or Seller
Group) shall be entitled to recover from Seller or Buyer, respectively, for any
Losses arising under this Agreement or in connection with or with respect to the
transactions contemplated in this Agreement, any amount in excess of the actual
compensatory damages, court costs and reasonable attorney fees suffered by such
party. Buyer on behalf of the Buyer Group and Seller on behalf of the Seller
Group waive any right to recover punitive, special, exemplary or consequential
damages arising in connection with or with respect to the transactions

 

40



--------------------------------------------------------------------------------

contemplated in this Agreement. This Article 18.12(d) shall not limit or
otherwise restrict Seller’s right to receive the Performance Deposit as
liquidated damages or Buyer’s right to specific performance (as such rights are
set forth in this Agreement).

 

(e) Seller and Buyer acknowledge that the payment of money, as limited by the
terms of this Agreement, shall be adequate compensation for breach of any
representation, warranty, covenant or agreement contained herein or for any
other claim arising in connection with or with respect to the transactions
contemplated in this Agreement. As the payment of the money shall be adequate
compensation, Buyer and Seller waive any right to rescind this Agreement or any
of the transactions contemplated hereby. Provided, however, that nothing
contained in this Article 18.12(e) shall limit Buyer’s right to seek specific
performance pursuant to Article 17.2.

 

(f) Each party entitled to indemnification hereunder or otherwise to damages in
connection with the transactions contemplated in this Agreement shall take all
reasonable steps to mitigate all Losses after becoming aware of any event or
circumstance that could reasonably be expected to give rise to any losses,
costs, expenses and damages that are identifiable or recoverable under or in
connection with this Agreement.

 

(g) Seller shall not have any obligation or liability under this Agreement or in
connection with or with respect to the transactions contemplated in this
Agreement for (i) any breach, misrepresentation or noncompliance with respect to
any representation, warranty, covenant or obligation or (ii) any indemnity (a)
if such breach, misrepresentation, noncompliance or indemnity rights have been
waived by Buyer or (b) if Buyer had knowledge of the relevant facts at or before
the Closing.

 

ARTICLE 19. - ARBITRATION

 

19.1. Selection of Arbitrators.

 

If arbitration is expressly required for any particular matter pursuant to this
Agreement, such matter (except for the right of either Party to apply to a court
of competent jurisdiction for a temporary restraining order, a preliminary
injunction, or other equitable relief to preserve the status quo or prevent
irreparable harm), shall be resolved through mandatory and binding arbitration
in accordance with the rules then in effect of the American Arbitration
Association (“AAA”) for commercial arbitration, notwithstanding any other choice
of forum or venue provision in this Agreement All statutes of limitations or any
waivers contained herein that would otherwise be applicable shall apply to any
arbitration proceeding under this Article 19. The Parties agree that related
arbitration proceedings may be consolidated. The arbitrator shall prepare
written reasons for the award. The location of the arbitration shall be in Los
Angeles County, California. The arbitrator or arbitrators shall be generally
skilled in the legal and business aspects of the subject matter at issue. If the
Parties so agree, a single arbitrator shall be selected jointly by Buyer and
Seller to settle the dispute. If the Parties cannot agree upon the selection of
an arbitrator within fifteen (15) days after the receipt by one Party from the
other of a notice of arbitration, then each Party shall within fifteen (15) days
after the expiration of said fifteen (15) day period select one arbitrator. If
either Party fails to appoint an arbitrator within that fifteen (15) days
period, the other Party may designate an arbitrator for the Party who failed to
make such appointment. The two arbitrators shall select a third arbitrator
within fifteen (15) days after their appointment; if the two arbitrators
selected by the Parties cannot agree upon a third arbitrator, the third
arbitrator shall be appointed by the AAA.

 

41



--------------------------------------------------------------------------------

19.2. Determination.

 

The arbitrator(s) shall promptly hear and determine (after due notice of hearing
and giving the Parties a reasonable opportunity to be heard) the questions
submitted, and shall render its/their decision within sixty (60) days after
appointment of the third arbitrator (or within sixty (60) days after the Parties
agree upon a single arbitrator to hear the matter). The arbitrator(s) shall
render its/their decision in accordance with the internal laws of the State of
California law, regardless of any laws on choice of law or conflicts of laws of
any jurisdiction. The arbitrator(s) shall not be entitled to award punitive
damages. If within said sixty (60) day period a decision is not timely rendered
by the arbitrator(s), new arbitrators may be named and shall act hereunder at
the election of Buyer and Seller in like manner as if none has been previously
named.

 

19.3. Decision Binding.

 

The decision of the arbitrator(s), or the majority thereof, made in writing
shall be final, binding and non-appealable upon the Parties hereto as to the
questions submitted, and Buyer and Seller will abide by and comply with such
decision. Prior to a decision of the arbitrator(s), the expenses of arbitration,
including reasonable compensation of the arbitrators, shall be borne equally by
the Parties hereto, except that each Party shall bear the compensation and
expenses of its own counsel, witnesses, and employees. The decision of the
arbitrator(s) shall award attorneys’ fees, costs and expenses to the prevailing
party pursuant to Article 20.25 of this Agreement. Judgment upon any arbitration
award rendered may be entered in any court having jurisdiction. named.

 

19.4. Second Closing Properties.

 

To the extent that the Closing is set to occur and arbitration has not yet been
completed with respect to one or more Properties subject to Title Defect
Arbitration or Environmental Defect Arbitration, or cure or remediation efforts
are continuing with respect to any Cure/Remediation Properties, (collectively,
the “Second Closing Properties”), Closing (with respect to all other Properties)
shall occur and closing with respect to the Second Closing Properties (the
“Second Closing”) shall occur as soon as reasonably practicable after all such
arbitrations have been completed and all such cure and remediation efforts have
been completed or abandoned (provided, that to the extent any such cure or
remediation efforts are abandoned, the Second Closing Properties subject to such
abandonment shall be excluded from the Second Closing). The Purchase Price paid
at the initial Closing shall be reduced by the Allocated Value of all Second
Closing Properties, and at the Second Closing the Purchase Price shall be
determined in accordance with this Agreement, with the Allocated Value of the
Second Closing Properties being reduced by the values of the Environmental
Defects and Title Defects determined by the arbitration(s). The deliveries and
procedures for the Second Closing shall be substantially identical, mutatis
mutandis, to those for the Closing.

 

 

42



--------------------------------------------------------------------------------

ARTICLE 20. - MISCELLANEOUS

 

20.1. Amendment.

 

This Agreement may not be amended except by a written instrument signed by the
Party to be charged with such amendment and delivered by such Party to the Party
claiming the benefit of such amendment.

 

20.2. Interpretation; Construction.

 

References made in this Agreement, including use of a pronoun, shall be deemed
to include where applicable, masculine, feminine, singular or plural,
individuals, partnerships, or corporations. As used in this Agreement, “person”
shall mean any natural person, corporation, partnership, trust, estate, or other
entity. As used in this Agreement, the word “or” means “and/or” unless the
context expressly indicates otherwise and the word “including” and variations on
that word mean “including without limitation” unless the context expressly
indicates otherwise. Any captions to, or headings of, the paragraphs or
subparagraphs of this Agreement are solely for the convenience of the Parties,
are not a part of this Agreement, and shall not be used for the interpretation
or determination of the validity of this Agreement or any provision hereof. All
references to articles, sections or paragraphs refer to articles, sections or
paragraphs of this Agreement unless the context expressly indicates otherwise.
The Parties hereby acknowledge and agree that (i) each Party is of equal
bargaining strength, (ii) each Party has actively participated in the drafting,
preparation and negotiation of this Agreement, (iii) each Party has consulted
with such Party’s own independent counsel and such other professional advisors
as such Party has deemed appropriate, relative to any and all matters
contemplated under this Agreement, (iv) each Party and such Party’s counsel and
advisors have reviewed this Agreement, (v) each Party has agreed to enter into
this Agreement following such review and the rendering of such advice, and (vi)
any rule of construction to the effect that ambiguities are to be resolved
against the drafting parties shall not apply in the interpretation of this
Agreement, any portions hereof or any amendments hereto.

 

20.3. Entire Agreement.

 

This Agreement, including all Exhibits and Schedules attached hereto,
constitutes the entire understanding between the Parties with respect to the
subject matter hereof, superseding all negotiations, prior discussions, and
prior agreements and understandings, oral or written, relating to such subject
matter.

 

20.4. Survival.

 

Seller’s representations and warranties contained in this Agreement shall
survive for 18 months after the Closing. Seller’s covenants shall survive the
Closing. Buyer’s representations, warranties and covenants shall survive the
Closing.

 

20.5. Severability.

 

It is the intention of the Parties that the provisions of this Agreement shall
be enforced to the maximum extent possible. Accordingly, if any of the
provisions of this Agreement shall be determined by an arbitration panel or a
court of competent jurisdiction to be invalid or unenforceable, such provisions
shall be reformed by the arbitration panel or court and enforced to the maximum
extent possible. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement.

 

43



--------------------------------------------------------------------------------

20.6. Public Announcements.

 

Without the prior written consent of Seller, which may be granted or withheld at
Seller’s sole election and discretion, Buyer shall not make, prior to Closing,
any public announcements or statements, make any statements to any trade
publications or organizations, make any statements to the press, issue any press
releases, or permit or authorize the making or release of any announcements or
statements to the public, to any trade publications or organizations, or to the
press with respect to this Agreement, the transactions contemplated by this
Agreement or the discussions or communications between Seller and Buyer. Nothing
contained in this paragraph shall be construed to require either Party to obtain
approval of the other Party hereto to disclose information with respect to the
transaction contemplated by this Agreement to any state or federal governmental
authority or agency to the extent (i) required by applicable law or by any
applicable rules, regulations or orders of any governmental authority or agency
having jurisdiction; or (ii) necessary to comply with disclosure requirements of
the New York Stock Exchange or other recognized securities exchange or over the
counter securities market, and applicable securities laws.

 

20.7. Filing and Recording of Assignments.

 

Buyer shall be solely responsible for all filings and recording of assignments
and other documents related to the Properties and for all fees and costs
connected therewith, and upon request Buyer shall advise Seller of the pertinent
recording data. Seller shall not be responsible for any loss to Buyer because of
Buyer’s failure to file or record documents correctly or promptly. Buyer shall
promptly file all appropriate forms, declarations or bonds with federal and
state agencies relative to its assumption of operations and Seller shall
cooperate with Buyer in connection with such filings.

 

20.8. Further Assurances and Records.

 

(a) After the Closing each of the Parties will execute, acknowledge and deliver
to the other such further instruments, and take such other action, as may be
reasonably requested in order to more effectively assure to said Party all of
the respective properties, rights, titles, interests, estates, and privileges
intended to be assigned, delivered or inuring to the benefit of such Party in
consummation of the transactions contemplated hereby.

 

(b) Buyer shall comply with all current and subsequently amended applicable
laws, ordinances, rules, and regulations applicable to the Properties and shall
promptly obtain and maintain all permits required by governmental authorities in
connection with the Properties.

 

20.9. Notices.

 

All notices and other communications hereunder shall be in writing and shall be
given by hand delivery, by fax, or by registered or certified mail (postage
prepaid and return receipt requested) to the Parties at the following addresses
(or at such other address for a Party as shall be specified by it by like
notice):

 

44



--------------------------------------------------------------------------------

   

To: Seller

   Bentley-Simonson, Inc.          ATTN: Mr. Clifton Simonson          1746-F
South Victoria Avenue #382          Ventura, CA 93003          Fax: 805-650-2797
         With a copy to:          Mack W. Borgen, Esq.          1656 Spring
Street          Medford, OR 97504          Fax: 541-608-8436          AND      
   Phillip Ashman, Esq.          McQueen & Ashman LLP          19900 MacArthur
Blvd., Suite 1150          Irvine, CA 92612          Fax: 949-223-9611    

To: Buyer

   Plains Exploration & Production Company          Attn: John F. Wombwell      
   700 Milam Street, Suite 3100          Houston, Texas 77002          Fax:
713-579-6210          With a copy to:          Plains Exploration & Production
Company          Attn: Marc A. Hensel          700 Milam Street, Suite 3100    
     Houston, Texas 77002          Fax: 713-579-6200          and          Akin
Gump Strauss Hauer & Feld LLP          1111 Louisiana Street, 44th Floor      
   Houston, Texas 77002          Attn: James L. Rice, III          Fax:
713-236-0822

 

All such notices and other communications shall be deemed to have been duly
given: when delivered by hand, if personally delivered; four (4) business days
after being deposited in the mail, postage prepaid, if delivered by mail; and
upon fax receipt of notification of successful transmission, if sent by fax
transmission.

 

45



--------------------------------------------------------------------------------

20.10. No Guarantee of Operations.

 

Buyer understands that operation of all or part of the Properties may be subject
to operating agreements or other contracts governing the election or appointment
of an operator. Seller does not warrant or represent that Buyer will become
operator of any of the Properties. Seller will, and will cause its affiliates
to, use commercially reasonable efforts to cause Buyer to become operator of all
Properties for which Seller or its affiliates are operator.

 

20.11. Incidental Expenses.

 

Although Buyer and Seller agree that the contemplated transactions constitute an
“occasional sale” for sales tax purposes, Buyer shall bear and pay (i) all state
or local government sales, transfer, gross proceeds, or similar taxes incident
to or caused by the transfer of the Properties to Buyer, (ii) all documentary,
transfer and other state and local government taxes incident to the transfer of
the Properties to Buyer; and (iii) all filing, recording or registration fees
for any assignment or conveyance delivered hereunder. Each Party shall bear its
own respective expenses incurred in connection with the negotiation and Closing
of this transaction, including its own consultants’ fees, attorneys’ fees,
accountants’ fees, and other similar costs and expenses.

 

20.12. Antitrust Laws.

 

If the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the “HSR Act”) is
applicable to this transaction, then each Party shall have the responsibility
for filing with the Federal Trade Commission and the Department of Justice their
respective notifications and reports and any supplemental information which may
be reasonably requested in connection with the HSR Act, which reports and
notifications and supplemental information will comply in all material respects
with the requirements of the HSR Act.

 

20.13. Waiver.

 

Any of the terms, provisions, covenants, representations, warranties or
conditions hereof may be waived only by a written instrument executed by the
Party waiving compliance. Except as otherwise expressly provided in this
Agreement, the failure of any Party at any time or times to require performance
of and provision hereof shall in no manner affect such Party’s right to enforce
the same. No waiver by any Party or any condition, or of the breach of any term,
provision, covenant, representation or warranty contained in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be or construed as a further or continuing waiver of any such condition or
breach or a waiver of any other condition or of the breach of any other term,
provision, covenant, representation or warranty.

 

20.14. Binding Effect; Assignment.

 

All the terms, provisions, covenants, obligations indemnities, representations,
warranties and conditions of this Agreement shall be enforceable by the Parties
hereto and their respective successors and assigns. The rights of each Party
under this Agreement are personal to that Party and may not be assigned or
transferred to any other Party, firm, corporation or other entity, without the
prior, express and written consent of the other Party and such consent may be

 

46



--------------------------------------------------------------------------------

withheld for any reason, including convenience; provided, that Buyer may assign
its rights under this Agreement to its affiliate, in which case Buyer would
remain primarily responsible for its obligations under this Agreement. Any
attempt to assign this Agreement over the objection or without the express
written consent of the other Party shall be absolutely void. Seller may
condition its consent to assign this Agreement on Buyer providing Seller with an
appropriate guarantee of its assignee’s performance. In the event Buyer sells or
assigns all or a portion of the Properties, this Agreement shall remain in
effect between Buyer and Seller as to all the Properties regardless of such
assignment.

 

20.15. Taxes.

 

(a) In the event the Parties agree that Section 1060 of the Internal Revenue
Code of 1986, as amended, requires the filing of IRS Form 8594, the Parties will
confer and cooperate in the preparation and filing of their respective forms to
reflect a consistent reporting of the agreed upon allocation.

 

(b) Seller shall be responsible for and shall pay all taxes attributable to or
arising from the ownership or operation of the Properties prior to the Effective
Time. Buyer shall be responsible for and shall pay all taxes attributable to or
arising from the ownership or operation of the Properties after the Effective
Time. Any Party which pays such taxes for the other Party shall be entitled to
prompt reimbursement upon evidence of such payment. Each Party shall be
responsible for its own federal income taxes, if any, as may result from this
transaction.

 

(c) If this transaction is determined to result in state sales or transfer
taxes, Buyer shall be solely responsible for any and all such taxes due on the
Properties acquired by Buyer by virtue of this transaction. If Buyer is assessed
such taxes, Buyer shall promptly remit same to the taxing authority. If Seller
is assessed such taxes, Seller shall immediately advise Buyer as to the nature
of the assessment. Buyer shall, within ten (10) days after any such taxes are
paid by Seller, reimburse Seller for any such taxes paid by Seller to the taxing
authority, or Buyer may require Seller to provide the assessment documentation,
and at Buyer’s option Buyer may pay the assessment directly to the taxing
authority.

 

20.16. Audits.

 

It is expressly understood and agreed that Seller retains its right to receive
its proportionate share of the proceeds from any audits relating to activities
prior to the Effective Time.

 

20.17. Governing Law.

 

The provisions of this Agreement shall be governed by and construed in
accordance with the internal laws of the State of California, without giving
effect to any principles of conflict of laws or choice of law of any
jurisdiction. Any dispute arising under or related to this Agreement that is not
otherwise expressly required by this Agreement to be resolved pursuant to the
binding arbitration provisions of Article 19, shall be resolved in Federal
District Court or California Superior Court in Los Angeles County, California
and such courts shall have shared exclusive jurisdiction and venue to adjudicate
such disputes. The Parties hereby consent to such shared exclusive jurisdiction
and venue and waive any objections thereto.

 

47



--------------------------------------------------------------------------------

20.18. Time is of Essence.

 

Time is of the essence with respect to performance of this Agreement.

 

20.19. Exhibits and Schedules.

 

All Exhibits and Schedules attached to this Agreement, and the terms of those
Exhibits and Schedules which are referred to in this Agreement, are made a part
hereof and incorporated herein by reference.

 

20.20. Counterparts; Fax Signatures.

 

This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which, together, shall constitute but one and the
same instrument. This Agreement and any other document or instrument relating
hereto may be executed by a Party’s signature transmitted by facsimile (“fax”),
and copies of this Agreement and any such document or instrument executed and
delivered by means of faxed signatures shall have the same force and effect as
copies hereof executed and delivered with original signatures. All Parties may
rely upon faxed signatures as if such signatures were originals. Any Party
executing and delivering this Agreement and any such document or instrument by
fax shall promptly thereafter deliver a counterpart signature page of this
Agreement and the fully executed original or counterpart original of any such
document or instrument containing said Party’s original signature. All Parties
agree that a faxed signature may be introduced into evidence in any proceeding
arising out of or related to this Agreement or any such document or instrument
as if it were an original signature.

 

20.21. Limited Liability.

 

Buyer on its own behalf and on behalf of its affiliates, employees,
representatives, officers, directors, agents, successors and assigns hereby
agrees that in no event or circumstance shall any of Seller’s affiliates or any
of the employees, representatives, officers, directors, agents, members or
shareholders of Seller or any of its affiliates have any personal liability
under this Agreement, or to any of Buyer’s creditors, or to any other party in
connection with this Agreement. Seller on its own behalf and on behalf of its
affiliates, employees, representatives, officers, directors, agents, successors
and assigns hereby agrees that in no event or circumstance shall any of Buyer’s
affiliates or any of the employees, representatives, officers, directors,
agents, members or shareholders of Buyer or any of its affiliates have any
personal liability under this Agreement, or to any of Seller’s creditors, or to
any other party in connection with this Agreement.

 

20.22. Consents and Approvals.

 

In the event that any Party’s consent or approval is required by this Agreement,
the Party that is to provide such consent or approval agrees that such consent
or approval will not be unreasonably withheld, delayed or conditioned, unless it
is expressly provided herein that a Party’s consent or approval is subject to
its sole and absolute discretion.

 

 

48



--------------------------------------------------------------------------------

20.23. Cumulative Remedies.

 

The rights and remedies of the Parties as provided in this Agreement shall be
cumulative and not alternative and are in addition to any other rights or
remedies available under applicable law or otherwise.

 

20.24. Mutual Cooperation.

 

The Parties shall cooperate with one another to accomplish the transactions
anticipated in this Agreement. The Parties agree to execute such instruments and
documents and to diligently undertake such actions as may reasonably be required
in order to complete the transactions contemplated in this Agreement.

 

20.25. Intentionally Omitted.

 

20.26. Attorneys’ Fees, Costs and Expenses.

 

In any action or proceeding brought to enforce any provision of this Agreement
(whether or not a lawsuit or arbitration proceeding is instituted), or where any
provision hereof is validly asserted as a defense, the prevailing party (as
“prevailing party” is defined in Section 1032(a)(4) of the California Code of
Civil Procedure, interpreted to apply to arbitrations as well as judicial
proceedings) shall be entitled to recover reasonable attorneys’ fees in addition
to its costs and expenses and any other available remedy.

 

20.27. Maintenance of Net Worth.

 

For 18 months after the Closing, Seller will maintain a tangible net worth of at
least $10,000,000, where “tangible net worth” shall mean the excess of the
consolidated total assets of Seller over the consolidated total liabilities of
Seller required to be classified as such under United States generally accepted
accounting principles (“GAAP”), minus the total book value of all assets of
Seller and its consolidated subsidiaries properly classified as intangible
assets under GAAP, including such items as good will, the purchase price of
acquired assets in excess of the fair market value thereof, trademarks, trade
names, service marks, brand names, copyrights, patents and licenses, and rights
with respect to the foregoing. Upon Buyer’s request, Seller will furnish copies
of any unaudited and audited consolidated financial statements of Seller
prepared during such 18-month period. .

 

20.28. Schedules and Exhibits.

 

From the date of this Agreement until the Closing, the Parties will work
together in good faith to revise any Schedules or Exhibits to this Agreement to
accurately reflect the agreements and understandings between the Parties.

 

[The next page is the signature page.]

 

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

SELLER:

  BUYER:

BENTLEY-SIMONSON, INC.,

a Nevada corporation

 

PLAINS EXPLORATION & PRODUCTION COMPANY,

a Delaware corporation

By:

 

/s/ Theodore C. Bentley

--------------------------------------------------------------------------------

  By:  

/s/ Marc A. Hensel

--------------------------------------------------------------------------------

Print Name:

  Theodore C. Bentley   Print Name:   Marc A. Hensel

Title:

  Chief Financial Officer   Title:   Vice President

 

SIGNATURE PAGE



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

“AAA” is defined in Article 19.1

 

“AGREEMENT” is defined in Article 1

 

“ALLOCATED VALUE” is defined in Article 8.1(a)

 

“ASSIGNMENT” is defined in Article 14.2(a)

 

“BUYER” is defined in first paragraph of the Agreement

 

“BUYER’S CREDITS” is defined in Article 3.3(b)

 

“BUYER GROUP” is defined in Article 18.1(d)

 

“CASUALTY LOSS” is defined in Article 1

 

“CASUALTY LOSS AMOUNT” is defined in Article 1

 

“CERCLA” is defined in Article 10.6

 

“CLOSING” is defined in Article 14.1

 

“CLOSING DATE” is defined in Article 14.1

 

“CNIA” is defined in Article 6.3

 

“CODE” is defined in Article 4.5

 

“CONTAMINATION” is defined in Article 18.6

 

“CONTRACTS” is defined in Article 1

 

“COMMERCE” is defined in 2.2(b)

 

“CRIMSON” is defined in Article 15.1

 

“CURE/REMEDIATION PROPERTY” is defined in Article 10.3

 

“DATE OF THIS AGREEMENT” is defined in Article 1

 

“DEFECT VALUE” is defined in Article 8.2

 

“EFFECTIVE TIME” is defined in Article 2.1

 

“ENVIRONMENTAL CLAIMS” is defined in Article 18.1(b)

 

“ENVIRONMENTAL DEFECT” is defined in Article 10.3

 

INDEX - 1



--------------------------------------------------------------------------------

“ENVIRONMENTAL DEFECT ARBITRATION” is defined in Article 10.3

 

“ENVIRONMENTAL DEFECT NOTICE” is defined in Article 10.3

 

“ENVIRONMENTAL DEFECT REMOVAL” is defined in Article 10.3

 

“ENVIRONMENTAL LAWS” is defined in Article 10.6

 

“ENVIRONMENTAL NOTICE DEADLINE is defined in Article 10.3

 

“ESCROW AGENT” is defined in Article 3.2

 

“EXAMINATION PERIOD” is defined in Article 10.1

 

“EXCLUDED ASSETS” is defined in Article 2.2

 

“FINAL JUDGMENT” is defined in Article 18.5

 

“FINAL SETTLEMENT STATEMENT” is defined in Article 3.3

 

“GAAP” is defined in Article 20.27

 

“GATHERING SYSTEMS” is defined in Article 2.1(f)(ii)

 

“HSR ACT” is defined in Article 20.12

 

“HYDROCARBONS” is defined in Article 1

 

“INDEMNIFIED PARTY” is defined in Article 18.9

 

“INDEMNIFYING PARTY” is defined in Article 18.9

 

“INVENTORY HYDROCARBONS” is defined in Article 1

 

“JEFFERSON POOL” is defined in Article 18.3

 

“LAND” is defined in Article 2.1(a)

 

“LEASES” is defined in Article 1

 

“LOSSES” is defined in Article 18.1(a)

 

“MARKETABLE TITLE” is defined in Article 8.1(b)

 

“MINIMAL DEFECT” is defined in Article 1

 

“MINIMAL LOSS” is defined in Article 18.12

 

“NET REVENUE INTEREST” and “NRI” is defined in Article 8.1(e)(xiv)(c)

 

INDEX - 2



--------------------------------------------------------------------------------

“NORM” is defined in Article 7.5

 

“NOTIFICATION DEADLINE” is defined in Article 8.2

 

“OIL AND GAS PROPERTIES” is defined in Article1

 

“OSHA” is defined in Article 10.6

 

“PARTY” and “PARTIES” is defined in the second paragraph of this Agreement

 

“PERFORMANCE DEPOSIT” is defined in Article 3.2

 

“PERMITTED ENCUMBRANCES” is defined in Article 8.1(e)

 

“PHASE II REMOVAL” is defined in Article 10.2

 

“PROPERTY” and “PROPERTIES” is defined in Article 2.1

 

“PURCHASE PRICE” is defined in Article 3.1

 

“RCRA” is defined in Article 10.6

 

“RECORDS” is defined in Article 15.4

 

“RELEASED CLAIMS” is defined in Article 18.11

 

“RELEASED ENVIRONMENTAL CLAIMS” is defined in Article 18.6

 

“SARA” is defined in Article 10.6

 

“SECOND CLOSING” is defined in Article 19.4

 

“SECOND CLOSING PROPERTIES” is defined in Article 19.4

 

“SELLER” is defined in the first paragraph of this Agreement

 

“SELLER’S CREDITS” is defined in Article 3.3(a)

 

“SELLER GROUP” is defined in Article 18.1(c)

 

“SELLER’S KNOWLEDGE” is defined in Article 4.20

 

“SERVITUDES” is defined in Article 2.1(f)(i)

 

“TITLE DEFECT” is defined in Article 8.1(c)

 

“TITLE DEFECT ARBITRATION” is defined in Article 8.3(b)

 

“TITLE DEFECT NOTICE” is defined in Article 8.2

 

INDEX - 3



--------------------------------------------------------------------------------

“TITLE DEFECT PROPERTY” is defined in Article 8.1(d)

 

“TITLE DEFECT REMOVAL” is defined in Article 8.3(b)

 

“WELL” and “WELLS” is defined in Article 1

 

“WORKING INTEREST” and “WI” is defined in Article 8.1(e)(xiv)(d)

 

INDEX - 4